EXECUTION VERSION




























$50,000,000




CREDIT AGREEMENT







among







TRICO MARINE SERVICES, INC.,

as Borrower







TRICO MARINE ASSETS, INC.,

and

TRICO MARINE OPERATORS, INC.,

as Guarantors







VARIOUS LENDERS




and




NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent,

Lead Arranger and Book Runner







 

 

 




Dated as of January 31, 2008




 

 

 











--------------------------------------------------------------------------------

TABLE OF CONTENTS







 

 

Page

 

 

 

SECTION 1.

Defined Terms

6

 

 

 

SECTION 2.

Amount and Terms of Credit Facility

17

2.01

Revolving Loan Commitments

17

2.02

Minimum Amount of Each Borrowing; Limitation on Number of Borrowings

17

2.03

Notice of Borrowing

18

2.04

Disbursement of Funds

18

2.05

Revolving Notes

18

2.06

Conversions and Continuations

19

2.07

Pro Rata Borrowings

19

2.08

Interest

19

2.09

Interest Periods

20

2.10

Increased Costs, Illegality, etc.

21

2.11

Compensation

22

2.12

Change of Lending Office

23

2.13

Replacement of Lenders

23

 

 

 

SECTION 3.

Letters of Credit

23

3.01

Letters of Credit

23

3.02

Maximum Letter of Credit Outstandings; Maturities

24

3.03

Letter of Credit Requests; Minimum Stated Amount.

24

3.04

Letter of Credit Participations

25

3.05

Agreement to Repay Letter of Credit Drawings

26

3.06

Increased Costs

27

 

 

 

SECTION 4.

Commitment Commission; Reductions of Commitment

27

4.01

Fees

27

4.02

Voluntary Termination of Unutilized Commitments

28

4.03

Mandatory Reduction of Commitments

29

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

29

5.01

Voluntary Prepayments

29

5.02

Mandatory Repayments

30

5.03

Method and Place of Payment

30

5.04

Net Payments; Taxes

30

 

 

 

SECTION 6.

Conditions Precedent to the Effective Date

32

6.01

Execution of Agreement; Revolving Notes

32

6.02

Fees, etc.

32

6.03

Officer’s Certificate

32

6.04

Opinions of Counsel

32

6.05

Corporate Documents; Proceedings; etc

32

6.06

Pledge Agreement

33

6.07

Adverse Change; Approvals

33

6.08

Litigation

33

6.09

Solvency Certificate

33

6.10

Financial Statements; Projections

33

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

34

7.01

Effective Date

34

7.02

No Default; Representations and Warranties

34

7.03

Notice of Borrowing

34





--------------------------------------------------------------------------------






 

 

Page

 

 

 

SECTION 8.

Representations, Warranties and Agreements

34

8.01

Corporate/Limited Liability Company/Limited Partnership Status

34

8.02

Corporate Power and Authority

34

8.03

No Violation

35

8.04

Governmental Approvals

35

8.05

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc

35

8.06

Litigation

36

8.07

True and Complete Disclosure

36

8.08

Use of Proceeds; Margin Regulations

36

8.09

Tax Returns and Payments

36

8.10

Compliance with ERISA

36

8.11

The Security Documents

37

8.12

Subsidiaries

37

8.13

Compliance with Statutes, etc

37

8.14

Investment Company Act

38

8.15

Environmental Matters

38

8.16

Labor Relations

38

8.17

Patents, Licenses, Franchises and Formulas

38

8.18

Indebtedness

38

8.19

Insurance

38

8.20

Properties

39

8.21

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc

39

 

 

 

SECTION 9.

Affirmative Covenants

39

9.01

Information Covenants

39

9.02

Books, Records and Inspections

41

9.03

Maintenance of Property; Insurance

41

9.04

Existence; Franchises

41

9.05

Compliance with Statutes, etc

41

9.06

Compliance with Environmental Laws

42

9.07

ERISA

43

9.08

End of Fiscal Years; Fiscal Quarters

43

9.09

Performance of Obligations

43

9.10

Payment of Taxes

43

9.11

Additional Security; Additional Guarantors; Further Assurances

44

9.12

Use of Proceeds

44

9.13

Ownership of Credit Parties

44

 

 

 

SECTION 10.

Negative Covenants

44

10.01

Liens

44

10.02

Consolidation, Merger, Purchase or Sale of Assets, etc

46

10.03

Dividends

48

10.04

Indebtedness

48

10.05

Advances, Investments and Loans

50

10.06

Transactions with Affiliates

51

10.07

Maintenance Capital Expenditures

51

10.08

Consolidated Leverage Ratio

51

10.09

Consolidated Net Worth

52

10.10

Free Liquidity

52

10.11

Limitations on Modifications of Certificate of Incorporation, By-Laws and
 Certain Other Agreements, etc

52

10.12

Limitation on Certain Restrictions on Subsidiaries

52

10.13

Limitation on Issuance of Capital Stock

52

10.14

Change of Legal Names; Type of Organization (and whether a Registered
 Organization); Jurisdiction of Organization etc

53





--------------------------------------------------------------------------------






 

 

Page

 

 

 

10.15

Business

53

10.16

ERISA

53

 

 

 

SECTION 11.

Events of Default

53

11.01

Payments

53

11.02

Representations, etc.

53

11.03

Covenants

53

11.04

Default Under Other Agreements

54

11.05

Bankruptcy, etc.

54

11.06

ERISA

54

11.07

Security Documents

54

11.08

Guaranties

54

11.09

Judgments

55

11.10

Change of Control

55

11.11

Trico Subsea AS Credit Agreement

55

 

 

 

SECTION 12.

The Administrative Agent

55

12.01

Appointment

55

12.02

Nature of Duties

55

12.03

Lack of Reliance on the Administrative Agent

56

12.04

Certain Rights of the Administrative Agent

56

12.05

Reliance

56

12.06

Indemnification

56

12.07

The Administrative Agent in its Individual Capacity

57

12.08

Holders

57

12.09

Resignation by the Administrative Agent

57

 

 

 

SECTION 13.

Guaranty

58

13.01

Guaranty

58

13.02

Bankruptcy

58

13.03

Nature of Liability

58

13.04

Independent Obligation

58

13.05

Authorization

58

13.06

Reliance

59

13.07

Subordination.

59

13.08

Waiver

60

13.09

Payment

60

 

 

 

SECTION 14.

Miscellaneous

60

14.01

Payment of Expenses, etc.

60

14.02

Right of Setoff

61

14.03

Notices

62

14.04

Benefit of Agreement; Assignments; Participations

62

14.05

No Waiver; Remedies Cumulative

64

14.06

Payments Pro Rata

64

14.07

Calculations; Computations

64

14.08

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

65

14.09

Counterparts

65

14.10

Effectiveness

66

14.11

Headings Descriptive

66

14.12

Amendment or Waiver; etc.

66

14.13

Survival

67

14.14

Domicile of Revolving Loans

67

14.15

Register

67

14.16

Confidentiality

68





--------------------------------------------------------------------------------






 

 

Page

 

 

 

14.17

USA PATRIOT Act Notice

68





--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of January [__], 2008 (this “Agreement”), among TRICO
MARINE SERVICES, INC., a Delaware corporation (the “Borrower”), TRICO MARINE
ASSETS INC., a Delaware corporation, as a Guarantor (as defined below) and TRICO
MARINE OPERATORS, INC., a Louisiana corporation, as a Guarantor, the Lenders
party hereto from time to time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH
(“Nordea”), as Administrative Agent (in such capacity, the “Administrative
Agent”) and Lead Arranger for the Lenders (in such capacity, the “Lead
Arranger”). All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.




W I T N E S S E T H:




WHEREAS, the Lenders are willing to extend credit to the Borrower, on the terms
and conditions set forth herein. Accordingly, the parties hereto agree as
follows:




ARTICLE I




Definitions




SECTION1. Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:




“Acquisition” shall mean the acquisition by Trico Supply AS (Norway), a
wholly-owned subsidiary of the Borrower, of all or substantially all of the
business (including, without limitation, all assets and related operations) of
Trico Subsea ASA.




“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.




“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Affiliate thereof shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.




“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated, extended or renewed from time to time.




“Applicable Margin” shall (x) in the case of Eurodollar Loans, initially mean a
percentage per annum equal to 1.50%; provided that the Applicable Margin on the
Revolving Loans shall be subject to adjustments as set forth in the pricing grid
provided below based on meeting the Consolidated Leverage Ratio as set forth
herein (but in any event, such adjustments are not to be commenced prior to the
delivery of financial statements delivered in respect of the fiscal quarter
ending on December 31, 2007); and (y) in the case of Base Rate Loans, mean a
percentage per annum equal to 1.0% less than the then Applicable Margin for
Eurodollar Loans:




Level

 

Consolidated Leverage Ratio

 

Percentage

3

 

Greater than 2.50:1.00

 

1.75%

2

 

Greater than 1.00:1.00 or equal to or greater than 2.50:1.00

 

1.50%

1

 

Equal to or less than 1.00:1.00

 

1.25%





--------------------------------------------------------------------------------

The Consolidated Leverage Ratio used in a determination of the Applicable Margin
shall be determined based on the delivery of a certificate of the Borrower
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the
Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
fiscal quarter of the Borrower, which certificate shall set forth the
calculation of the Consolidated Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant date of the delivery of such
Quarterly Pricing Certificate (each a “Start Date”) and the Applicable Margins
which shall be thereafter applicable (until same are changed or cease to apply
in accordance with the following sentences). The Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earliest of (x) the date on which the next certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred, at
which time Level 3 pricing shall apply until such time, if any, as a Quarterly
Pricing Certificate has been delivered showing the pricing for the respective
period is at a Level below Level 3 (it being understood that, in the case of any
Quarterly Pricing Certificate as so required, any reduction in the Applicable
Margin shall apply only from and after the date of the delivery of the complying
financial statements and officer’s certificate); provided further, that Level 3
pricing shall apply (i) at all times when any Default or Event of Default is in
existence and (ii) for the period from the Effective Date to the date of the
delivery of the Borrower’s financial  statements (and related officer’s
certificate) in respect of its fiscal quarter ending on December 31, 2007.




“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).




“Bankruptcy Code” shall have the meaning provided in Section 11.05.




“Base Rate” shall mean for any day, a rate of interest per annum equal to the
higher of (x) the Prime Rate for such day and (y) the sum of the Federal Funds
Rate for such day plus 1/2 of 1% per annum.




“Base Rate Loan” shall mean each Revolving Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.




“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.




“Borrowing” shall mean the borrowing of Revolving Loans from all the Lenders
(other than any Lender which has not funded its share of a Borrowing in
accordance with this Agreement) having commitments on a given date and, in the
case of Eurodollar Loans, having the same Interest Period.




“Business Day” shall mean (i) for all purposes other than as covered by the
following clause (ii), any day except Saturday, Sunday and any day which shall
be in New York, New York a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and (ii)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank Eurodollar market.




“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP (excluding
Capitalized Lease Obligations).




“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock, (iii)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person.




“Capitalized Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.





--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as to any Person, (i) (x) Dollars and (y) in the
case of any Foreign Subsidiary of the Borrower, Euros and such local currencies
held by any such Foreign Subsidiary from time to time in the ordinary course of
its business, (ii) securities issued or directly and fully guaranteed or insured
by (x) in the case of a Foreign Subsidiary of the Borrower organized in Norway,
Norway or any agency of instrumentality thereof (provided that the full faith
and credit of Norway is pledged in support thereof) and (y) in all cases, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), in either
case having maturities of not more than six months from the date of acquisition,
(iii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within six months from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iv) time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any State thereof or any other country which is a member of the
Organization for Economic Cooperation and Development and, in each case, having
total assets in excess of $10,000,000,000 (or an equivalent amount in the
currency of any member country), (v) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(ii)(y) above entered into with any bank meeting the qualifications specified in
clause (iv) above, (vi) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person, (vii)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (vi) above
and (viii) in the case of Foreign Subsidiaries of the Borrower, overnight
deposits and demand deposit accounts (in the respective local currencies)
maintained in the ordinary course of business.




“CERCLA” shall mean the Comprehensive Environmental Response,  Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.




“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Borrower; or (ii) the board
of directors of the Borrower shall cease to consist of a majority of Continuing
Directors.




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.




“Collateral” shall have the meaning given to such term in the Security
Documents.




“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.




“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, before deducting therefrom (i) consolidated interest expense of the
Borrower and its Subsidiaries for such period, (ii) provision for taxes based on
income that were included in arriving at Consolidated Net Income for such period
and (iii) the amount of all amortization of intangibles and depreciation to the
extent that same was deducted in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or extraordinary
non-cash losses (except to the extent that any such extraordinary non-cash
losses require a cash payment in a future period) and (y) to any or gains or
losses from sales of assets other than from sales of inventory in the ordinary
course of business.








--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the sum of (I) the aggregate stated balance sheet amount of all
Indebtedness (but including, in any event, without limitation, the then
outstanding principal amount of all Senior Notes, all Revolving Loans, all
Unpaid Drawings, all Capitalized Lease Obligations and all purchase money
Indebtedness) of the Borrower and its Subsidiaries at such time determined on a
consolidated basis and (II) the aggregate amount of all Contingent Obligations
of the Borrower and its Subsidiaries in respect of Indebtedness described in
preceding clause (I) at such time determined on a consolidated basis.




“Consolidated Leverage Ratio” shall mean, as at any date of determination, the
 ratio of Consolidated Net Indebtedness as at such date to Consolidated EBITDA
for the period of  four consecutive fiscal quarters most recently ending on or
before such date.




“Consolidated Net Indebtedness” shall mean, on any date, (i) Consolidated
Indebtedness on such date minus (ii) unrestricted cash and Cash Equivalents of
the Borrower and its Subsidiaries on such date.




“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
the net income of any Subsidiary of the Borrower shall be excluded to the extent
that the declaration or payment of cash dividends or similar cash distributions
by that Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Subsidiary and (iii) the net income (or loss) of any other
Person acquired by the Borrower or a Subsidiary of the Borrower in a pooling of
interests transaction for any period prior to the date of such acquisition shall
be excluded.




“Consolidated Net Worth” shall mean, with respect to any person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis after
appropriate deduction for any minority interests in Subsidiaries.




“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Effective Date or entered into in connection with any acquisition
or disposition of assets permitted by this Agreement. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.




“Continuing Directors” means the directors of the Borrower on the Effective
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors.




“Credit Documents” shall mean this Agreement (including the Guaranty), each
Revolving Note, each Security Document, the Intercompany Subordination Agreement
and, after the execution and delivery thereof, each additional guaranty executed
pursuant to Section 9.11.




“Credit Event” shall mean the making of any Revolving Loan or the issuance of
any Letter of Credit.




“Credit Party” shall mean the Borrower and each Guarantor.





--------------------------------------------------------------------------------




“Default” shall mean any event, act or condition which with notice or lapse of
 time, or both, would constitute an Event of Default.




“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.




“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its Capital
Stock or any partnership or membership interests outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its Capital Stock or other equity interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration (other than common equity of
such Person) any shares of any class of the Capital Stock of, or other equity
interests in, such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its Capital Stock or
other equity interests). Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made (other than common equity of such Person) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.




“Dollars” and the sign “$” shall each mean lawful money of the United States.




“Domestic Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.




“Drawing” shall have the meaning provided in Section 3.05(b).




“Effective Date” shall have the meaning provided in Section 14.10.




“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act).




“Environmental Claim” shall mean any written claim, action, suit, cause of
action or notice by any person or entity alleging potential liability arising
out of, based on or resulting  from (a) the Release into the environment, of any
Hazardous Material or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.




“Environmental Law” shall mean all applicable foreign, federal, state and local
laws and regulations having the force and effect of law relating to the
protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material, each as in effect and as amended through the Effective Date.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.




“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.




“Eurodollar Loans” shall mean each Revolving Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.








--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Revolving Loan, (a) the offered rate (rounded upward to the nearest 1/100 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Telerate page 3750 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page 3750 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions dated August 1985)), provided that if on such
date no such rate is so displayed or, in the case of the initial Interest Period
in respect of a Revolving Loan, if less than three Business Days’ prior notice
of such Revolving Loan shall have been delivered to the Administrative Agent,
the Eurodollar Rate for such period shall be the rate quoted to the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by
prime banks in the London interbank Eurodollar market at or about 11:00 A.M.
(London time) on the second Business Day before the first day of such period, in
each case divided (and rounded upward to the nearest 1/100 of 1%) by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).




“Event of Default” shall have the meaning provided in Section 11.




“Excluded Taxes” shall have the meaning provided in Section 5.04(a).




“Existing Indebtedness” shall have the meaning provided in Section 8.18.




“Facing Fee” shall have the meaning provided in Section 4.01(c).




“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.




“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.




“Financial Covenants” shall collectively mean the financial covenants as set
forth in Sections 10.08, 10.09 and 10.10.




“Foreign Lender” shall mean any Lender that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code).




“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.




“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.




“Free Liquidity” shall mean at any time the sum of (x) the unrestricted cash and
Cash Equivalents held by the Borrower and its Subsidiaries at such time and (y)
the Total Unutilized Revolving Loan Commitment at such time.








--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
consistently applied.




“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, each Issuing Lender and the Lenders.




“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of each
Obligation of the Borrower (including Obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due and any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) and (ii) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of  the Borrower owing under any Interest Rate
Protection Agreement or any Other Hedging Agreement entered into by the Borrower
with any Lender or any affiliate thereof (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason) so long as such
Lender or affiliate participates in such Interest Rate Protection Agreement or
such Other Hedging Agreement and their subsequent assigns, if any, whether now
in existence or hereafter arising, and the due performance and compliance with
all terms, conditions and agreements contained therein.




“Guarantor” shall mean, collectively, Trico Marine Assets, Inc., Trico Marine
Operators, Inc. and any Domestic Subsidiary which owns directly or indirectly
any interest in said Persons.




“Guaranty” shall mean the Guaranty set forth in Section 13 hereof.




“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
ureaformaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas,
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.




“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-orpay and
similar obligations, (vi) all Contingent Obligations of such Person, and (vii)
all obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement. Notwithstanding the foregoing,
Indebtedness shall not include (i) trade payables and accrued expenses incurred
by any Person in accordance with customary practices and in the ordinary course
of business of such Person or (ii) milestone payments and similar obligations
incurred by any Person under any vessel purchase contract.




“Intercompany Loan” shall have the meaning provided in Section 10.05(vii).




“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement substantially in the form of Exhibit K (appropriately completed, and
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof).





--------------------------------------------------------------------------------




“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.




“Interest Period” shall have the meaning provided in Section 2.09.




“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.




“Investments” shall have the meaning provided in Section 10.05.




“Issuing Lender” shall mean (i) Nordea Bank Norge ASA, Grand Cayman Branch
(which, for purposes of this definition, shall include any banking affiliate of
Nordea Bank Norge ASA, Grand Cayman Branch) and (ii) any other Lender which at
the request of the Borrower and with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) agrees (in such Lender’s sole
discretion) to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 3.




“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.




“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 2.13 or
14.04(b).




“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 3.04(c) or (ii) a
Lender having notified in writing the Borrower and/or the Administrative Agent
that such Lender does not intend to comply with its obligations under Sections
2.01, 2.04 or 3.




“Letter of Credit” shall have the meaning provided in Section 3.01(a).




“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).




“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.




“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).




“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).




“Maintenance Capital Expenditures” shall mean Capital Expenditures incurred in
connection with the maintenance, and repair of vessels which are owned by any
Subsidiary of the Borrower.




“Margin Stock” shall have the meaning provided in Regulation U.




“Material Adverse Effect” shall mean a material adverse effect (w) on the rights
or remedies of the Lenders, (x) or the ability of the Borrower and its
Subsidiaries taken as a whole to perform its or their obligations to the
Lenders, (y) on the Transaction or (z) on the property, assets, operations,
liabilities or financial condition of the Borrower and its Subsidiaries taken as
a whole.




“Maturity Date” shall mean the third anniversary of the Effective Date.








--------------------------------------------------------------------------------

“Net Worth” shall mean, as to any Person, the sum of its Capital Stock, capital
in excess of par or stated value of shares of its Capital Stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock and cumulative foreign
translation adjustments.




“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.




“Notice of Borrowing” shall have the meaning provided in Section 2.03.




“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, New York, New York 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.




“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender pursuant to the terms of this
Agreement or any other Credit Document.




“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.




“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.




“Participant” shall have the meaning provided in Section 3.04(a).




“PATRIOT Act” shall have the meaning provided in Section 14.17.




“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, New York, New York 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.




“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Commitment at such
time, provided that if the Percentage of any Lender is to be determined after
the Total Commitment has been terminated, then the Percentages of such Lender
shall be determined immediately prior (and without giving effect) to such
termination.




“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any property of the Borrower or any of its Subsidiaries arising in the ordinary
course of business which do not materially detract from the value of such.




“Permitted Liens” shall have the meaning provided in Section 10.01.




“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.




“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA,
excluding any pension plan that is not subject to Title I or Title IV of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, or a Subsidiary of the

Borrower or any ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.




“Pledge Agreement” shall have the meaning provided in Section 6.06.




“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.








--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.




“Projections” shall mean the detailed projected consolidated financial
statements of the Borrower and its Subsidiaries for the three fiscal years ended
after the Effective Date attached hereto as Schedule X.




“Qualified Preferred Interests” shall mean any preferred stock of the Borrower
so long as the terms of any such preferred stock (i) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
occurring prior to one year after the Maturity Date, (ii) do not require the
cash payment of dividends, (iii) do not contain any covenants other than
financial reporting requirements and (iv) do not grant the holder thereof any
voting rights except for voting rights on fundamental matters such as mergers,
consolidations, sales or all or substantially all of the assets of the issuer
thereof, or liquidations involving the issuer thereof.




“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date, commencing on March
31, 2008.




“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.




“Register” shall have the meaning provided in Section 14.15.




“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.




“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.




“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.




“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.




“Replaced Lender” shall have the meaning provided in Section 2.13.




“Replacement Lender” shall have the meaning provided in Section 2.13.




“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Revolving Loan Commitments (or after the termination thereof,
outstanding Revolving Loans and Percentages of Letter of Credit Outstandings)
represent an amount greater than 66 2/3% of the sum of the Total Commitment less
the Revolving Loan Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of then total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate Percentages of all Non-Defaulting
Lenders of the total Letter of Credit Outstandings at such time).




“Returns” shall have the meaning provided in Section 8.09.




“Revolving Loan” shall have the meaning provided in Section 2.01.




“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time pursuant to Sections 4.02 and/or 11 or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.13 or
14.04(b).




“Revolving Note” shall have the meaning provided in Section 2.05(a).





--------------------------------------------------------------------------------




“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.




“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).




“Secured Creditors” shall have the meaning assigned that term in the Security
Documents.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Security Documents” shall mean the Pledge Agreement and each additional
security document delivered pursuant to Section 9.11.




“Senior Notes” shall mean the 3.00% Senior Convertible Debentures of the
Borrower, due 2027, dated February 7, 2007.




“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).




“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.




“Taxes” shall have the meaning provided in Section 5.04.




“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.




“Total Commitment” shall mean, at any time, the sum of the Revolving Loan
Commitments of each of the Lenders.




“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of the then Total Commitment, less the aggregate
principal amount of Revolving Loans then outstanding at such time less the
Letter of Credit Outstandings at such time.




“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and (ii) the payment of fees and expenses in connection with the
foregoing.




“Trico Marine Cayman Intercompany Loan” shall mean the loan in the original
principal amount of $33,486,076.35 made by Trico Marine Cayman, L.P., acting
through its general partner, Trico Holdco LLC, to Trico Supply pursuant to that
certain Loan Agreement, dated as of November 8, 2007.




“Trico Subsea AS” shall mean Trico Subsea AS, which is a wholly-owned subsidiary
of Trico Supply.




“Trico Subsea AS Credit Agreement” shall mean the certain credit agreement among
Trico Subsea AS, Trico Supply, the lenders party thereto and Nordea Bank Finland
Plc, as Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.




“Trico Supply” shall mean Trico Supply AS (Norway).




“Trico Supply Intercompany Loan” shall mean the loan from Trico Marine
Operators, Inc. to Trico Supply in the initial principal amount of $194,000,000
pursuant to the Trico Supply Intercompany Loan Documentation.





--------------------------------------------------------------------------------

“Trico Supply Intercompany Loan Documentation” shall mean that certain
promissory note dated November 8, 2007 between Trico Supply and Trico Marine
Operators, Inc.




“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.




“United States” and “U.S.” shall each mean the United States of America.




“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).




“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is also a Foreign Subsidiary of such Person.




“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and  (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time. Unless otherwise indicated herein, or the context
otherwise requires, all references herein to any Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries shall mean and be deemed to be references to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries, as the case may be, of the
Borrower.




ARTICLE II




The Credits




SECTION 2. Amount and Terms of Credit Facility.




2.01 Revolving Loan Commitments. Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees, at any time and from time to
time on or after the Effective Date and prior to the Maturity Date, to make a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
(iii) may be repaid and reborrowed in accordance with the provisions hereof, and
(iv) shall not exceed for any Lender at any time outstanding the aggregate
principal amount which, when added to the product of (x) such Lender’s
Percentage and (y) the sum, without duplication, of (i) the aggregate amount of
all outstanding Revolving Loans and (ii) the aggregate amount of all Letter of
Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time, equals the Revolving Loan
Commitment of such Lender at such time.




2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. The
aggregate principal amount of each Borrowing shall not be less than $2,500,000.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than eight Borrowings of Eurodollar Loans.








--------------------------------------------------------------------------------

2.03 Notice of Borrowing. Whenever the Borrower desires to incur (x) Eurodollar
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each Eurodollar Loan to be
incurred hereunder and (y) Base Rate Loans hereunder, the Borrower shall give
the Administrative Agent at the Notice Office at least two Business Days’ prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 11:00 A.M. (New York City time) on such day. Each such notice
(each, a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A-1, appropriately completed to specify: (i) the aggregate
principal amount of the Revolving Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day) and
(iii) whether the Revolving Loans being incurred pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial Interest
Period to be applicable thereto. The Administrative Agent shall promptly give
each Lender notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing. Without in any way limiting
the obligation of the Borrower to confirm in writing any telephonic notice of
any Borrowing, the Administrative Agent may act without liability upon the basis
of telephonic notice of such Borrowing, believed by the Administrative Agent in
good faith to be from the president, the chief executive officer, the chief
financial officer, chief accounting officer, chief administrative officer, the
treasurer or the controller of the Borrower (or any other officer of the
Borrower designated in writing to the Administrative Agent by the Borrower as
being authorized to give such notices under this Agreement) prior to receipt of
written confirmation. In each such case, the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of such telephonic notice
of such Borrowing, absent manifest error.




2.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the date
specified in each Notice of Borrowing, each Lender will make available its pro
rata portion of each such Borrowing requested to be made on such date. All such
amounts shall be made available in Dollars and in immediately available funds at
the Payment Office and the Administrative Agent will make available to the
Borrower (prior to 1:00 p.m. (New York time) on such day to the extent of funds
actually received by the Administrative Agent prior to 12:00 Noon (New York
time) on such day) at the Payment Office, in the account specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available
by the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
the Administrative Agent makes such corresponding amount available to the
Borrower but such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, at the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Revolving Loans for each day thereafter and (ii) if recovered
from the Borrower, at the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 2.08. Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Revolving Loans
hereunder.




2.05 Revolving Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Revolving Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 14.15 and
shall, if requested by such Lender as provided below, also be evidenced by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B, with blanks appropriately completed in conformity herewith
(each a “Revolving Note” and, collectively, the “Revolving Notes”).

 





--------------------------------------------------------------------------------

(b) Each Revolving Note shall (i) be executed by the Borrower, (ii) be payable
to the Lender or its registered assigns and be dated the Effective Date (or, in
the case of Revolving Notes issued after the Effective Date, be dated the date
of the issuance thereof), (iii) be in a stated principal amount equal to the
Revolving Loan Commitment of such Lender (or, if issued after the termination
thereof, be in a stated principal amount equal to the outstanding Revolving
Loans of such Lender at such time) and be payable in the principal amount of the
Revolving Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear
interest as provided in Section 2.08, (vi) be subject to voluntary prepayment
and mandatory repayment as provided in Sections 5.01 and 5.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(c) Each Lender will note on its internal records the amount of each Revolving
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Revolving Notes, endorse on the reverse side thereof the
outstanding principal amount of Revolving Loans evidenced thereby. Failure to
make any such notation or any error in any such notation or endorsement shall
not affect the Borrower’s obligations in respect of such Revolving Loans.

 

(d) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Revolving Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Revolving
Notes. No failure of any Lender to request or obtain a Revolving Note evidencing
its Revolving Loans to the Borrower shall affect or in any manner impair the
obligations of the Borrower to pay the Revolving Loans (and all related
Obligations) incurred by the Borrower which would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Revolving Note evidencing its
outstanding Revolving Loans shall in no event be required to make the notations
otherwise described in preceding clause (c). At any time when any Lender
requests the delivery of a Revolving Note to evidence any of its Revolving
Loans, the Borrower shall (at its expense) promptly execute and deliver to the
respective Lender the requested Revolving Note in the appropriate amount or
amounts to evidence such Revolving Loans.




2.06 Conversions and Continuations. The Borrower shall have the option, on any
Business Day, (a) with respect to any Borrowing of Eurodollar Loans, to continue
the Interest Period currently applicable to such Borrowing and (b) to convert
all or a portion equal to at least the minimum borrowing amount of the
outstanding principal amount of Revolving Loans made pursuant to one or more
Borrowings (so long as of the same tranche) of one or more types of Revolving
Loans into a Borrowing (of the same tranche) of another type of Revolving Loan,
provided that, (i) except as otherwise provided in Section 2.10(b), Eurodollar
Loans may be converted into Base Rate Loans only on the last day of an Interest
Period applicable to the Revolving Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
minimum borrowing amount applicable thereto, (ii) Base Rate Loans may only be
converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion and (iii) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
11:00 A.M. (New York City time) at least (x) in the case of conversions of Base
Rate Loans into Eurodollar Loans or continuation of Eurodollar Loans, three
Business Days’ prior notice and (y) in the case of conversions of Eurodollar
Loans into Base Rate Loans, three Business Days’ prior notice (each, a “Notice
of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into Eurodollar Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion or continuation affecting any of
its Revolving Loans.

 

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Revolving Loans hereunder
and that each Lender shall be obligated to make the Revolving Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Revolving Loans hereunder.

 

2.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.10(b), as applicable, at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Base Rate, each as in
effect from time to time.





--------------------------------------------------------------------------------




(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06 or 2.10(b), as applicable, at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.




(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Revolving Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum equal to 2% per annum in
excess of the rate then borne by such Revolving Loans (or, if such overdue
amount is not interest or principal in respect of the Revolving Loans, 2% per
annum in excess of the rates then applicable to Base Rate Loans at such time).
Interest that accrues under this Section 2.08(c) shall be payable on demand.




(d) Accrued (and theretofore unpaid) interest in respect of Revolving Loans
shall be payable on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
on any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.




(e) Accrued (and therefore unpaid) interest in respect of Base Rate Loans shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter.

 

(f) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate or Base Rate for each Interest Period applicable
to the Revolving Loans to be made pursuant to the applicable Borrowing and shall
promptly notify the Borrower and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.




(g) All calculations of interest shall be based on a 360-day year and actual
days elapsed, provided that all calculations of interest on Base Rate Loans
based on the Prime Lending Rate shall be based on a 365/6-day year and actual
days elapsed.

 

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing in
respect of the making of any Eurodollar Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 a.m. (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Eurodollar Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one, three or six-month period (it being understood, however,
that during the one month period preceding the Maturity Date, the Borrower, with
the consent of the Administrative Agent, may select an Interest Period of less
than one month so long as such Interest Period ends no later than the Maturity
Date); provided that:




(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;




(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Revolving Loan (if initially borrowed as a Eurodollar
Loan) or the date such Revolving Loan is converted from a Base Rate Loan to a
Eurodollar Loan pursuant to Section 2.06, as applicable, and each Interest
Period occurring thereafter in respect of such Eurodollar Loan shall commence on
the day immediately following the day on which the immediately preceding
Interest Period applicable thereto expires;




(iii) if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;








--------------------------------------------------------------------------------

(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

 

(v) no Interest Period longer than one month may be selected at any time when an
Event of Default is then in existence;

 

(vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date; and

 

(vii) the selection of Interest Periods shall be subject to the provisions of
Section 2.02.

 

If by 11:00 a.m. (New York time) on the third Business Day preceding the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect a new Interest Period to be applicable to such
Revolving Loans as provided above, the Borrower shall be deemed to have elected
a one month Interest Period to be applicable to such Revolving Loans effective
as of the expiration date of such current Interest Period.

 

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):




(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the applicable Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or




(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
such Eurodollar Loan or any other amounts payable hereunder (except for the
imposition of, or any change in, the rate of any Excluded Tax), but without
duplication of any increased costs with respect to Taxes which are addressed in
Section 5.04, or (B) a change in official reserve requirements but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the Eurodollar Rate, and/or (y) other circumstances arising
since the Effective Date affecting such Lender or the interbank Eurodollar
market or the position of such Lender in such market; or




(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Effective Date which materially and
adversely affects the Eurodollar market;

 





--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.




(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).




(c) If any Lender determines that after the Effective Date the introduction or
effectiveness of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by any governmental authority, central bank or comparable
agency will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Revolving Loan Commitments
hereunder or its obligations hereunder, then the Borrower agrees (to the extent
applicable) to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall show in reasonable detail the basis for calculation
of such additional amounts.

 

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain in respect of Eurodollar
Loans made to the Borrower: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.10(a), Section 5.01, Section 5.02 or as a result of an acceleration of
the Eurodollar Loans pursuant to Section 10) of any of its Revolving Loans, or
assignment of any of its Revolving Loans pursuant to Section 2.13, occurs on a
date which is not the last day of an Interest Period with respect thereto; (iii)
if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of any other default by the Borrower to repay Eurodollar Loans or
make payment on any Revolving Note held by such Lender when required by the
terms of this Agreement.





--------------------------------------------------------------------------------

 

2.12 Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(b), Section 3.06 or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Sections 2.10, 3.06 and 5.04.




2.13 Replacement of Lenders. If (x) any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Revolving Loans or fund Unpaid
Drawings, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(b) or Section 5.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders, or (z) as
provided in Section 14.12(b) in the case of certain refusals by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right to either replace such Lender (the “Replaced
Lender”) with one or more Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the

Administrative Agent, provided that:

 

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the commitments and outstanding
Revolving Loans of and, in each case all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum (without duplication) of
(I) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the Replaced Lender, (II) an amount equal to all
Unpaid Drawings that have been funded by (and not reimbursed to) such Replaced
Lender, together with all then accrued unpaid interest with respect thereto at
such time, and (III) an amount equal to all accrued, but theretofore unpaid,
Fees owing to the Replaced Lender pursuant to Section 4.01 and (y) each Issuing
Lender an amount equal to such Replaced Lender’s Percentage of any Unpaid
Drawing (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender to such Issuing Lender,
together with all then accrued and unpaid interest with respect thereto at such
time; and

 

(ii) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Revolving Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 12.06 and 14.01), which shall survive as to such Replaced Lender.




SECTION 3. Letters of Credit.




3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Effective Date and prior to the 30th day
prior to the Maturity Date, for the Borrower, an irrevocable standby letter of
credit or trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender
(each such letter of credit, a “Letter of Credit” and, collectively, the
“Letters of Credit”). All Letters of Credit shall be denominated in Dollars and
shall be issued on a sight basis only.








--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Maturity Date, following
its receipt of the respective Letter of Credit Request, issue for the Borrower,
one or more Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default, provided that no
Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

 

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or




(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

 

(c) Schedule XIII contains a description of letters of credit that were issued
for the account of the Borrower prior to the Effective Date and which remain
outstanding on the Effective Date (and setting forth, with respect to each such
letter of credit, (i) the name of the issuing lender, (ii) the letter of credit
number, (iii) the name of the account party, (iv) the stated amount (which shall
be in Dollars), (v) the name of the beneficiary and (vi) the expiry date. Each
such letter of credit, including any extension or renewal thereof in accordance
with the terms thereof and hereof (each, as amended from time to time in
accordance with the terms thereof and hereof, an “Existing Letter of Credit”)
shall constitute a “Letter of Credit” for all purposes of this Agreement and
shall be deemed issued on the Effective Date.




3.02 Maximum Letter of Credit Outstandings; Maturities. Notwithstanding anything
to the contrary contained in this Agreement, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $10,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans then outstanding, an amount equal to the Total
Commitment at such time, and (ii) each Letter of Credit shall by its terms
terminate on or before the earlier of (A) the date which occurs 12 months after
the date of the issuance thereof (although any such Letter of Credit shall be
extendible for successive periods of up to 12 months, but, in each case, not
beyond the tenth Business Day prior to the Maturity Date, on terms acceptable to
the respective Issuing Lender) and (B) ten Business Days prior to the Maturity
Date.

 

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the respective Issuing Lender at least five Business
Days’ (or such shorter period as is acceptable to such Issuing Lender) written
notice thereof (including by way of facsimile). Each notice shall be in the form
of Exhibit C, appropriately completed (each a “Letter of Credit Request”).

 

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
(as applicable) are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the Borrower in accordance with such Issuing Lender’s usual
and customary practices. Upon the issuance of or modification or amendment to
any Letter of Credit, each Issuing Lender shall promptly notify the Borrower and
the Administrative Agent, in writing of such issuance, modification or amendment
and such notice shall be accompanied by a copy of such Letter of Credit or the
respective





--------------------------------------------------------------------------------

modification or amendment thereto, as the case may be. Promptly after receipt of
such notice the Administrative Agent shall notify the Participants, in writing,
of such issuance, modification or amendment. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists,
no Issuing Lender shall be required to issue any Letter of Credit unless such
Issuing Lender has entered into arrangements satisfactory to it and the Borrower
to eliminate such Issuing Lender’s risk with respect to the participation in
Letters of Credit by the Defaulting Lender or Lenders, including by cash
collateralizing such Defaulting Lender’s or Lenders’ Percentage of the Letter of
Credit Outstandings.

 

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.

 

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Revolving Loan Commitments or Percentages of the Lenders
pursuant to Section 2.13 or 14.04(b), it is hereby agreed that, with respect to
all outstanding Letters of Credit and Unpaid Drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this Section
3.04 to reflect the new Percentages of the assignor and assignee Lender, as the
case may be.

 

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and nonappealable decision).

 

(c) In the event that any Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such

Participant’s Percentage of such unreimbursed payment in Dollars and in same day
funds. If the Administrative Agent so notifies, prior to 11:00 a.m. (New York
time) on any Business Day, any Participant required to fund a payment under a
Letter of Credit, such Participant shall make available to the respective
Issuing Lender in Dollars such Participant’s Percentage of the amount of such
payment on such Business Day in same day funds. If and to the extent such
Participant shall not have so made its Percentage of the amount of such payment
available to the respective Issuing Lender, such Participant agrees to pay to
such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
Issuing Lender at the overnight Federal Funds Rate for the first three days and
at the Base Rate, as in effect from time to time, plus the Applicable Margin as
in effect from time to time minus [1%] for each day thereafter. The failure of
any Participant to make available to an Issuing Lender its Percentage of any
payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its Percentage of any payment under any Letter of Credit on
the date required, as specified above, but no Participant shall be responsible
for the failure of any other Participant to make available to such Issuing
Lender such other Participant’s Percentage of any such payment.




(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 





--------------------------------------------------------------------------------

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any Letter of Credit issued by it and such other
documentation as may reasonably be requested by such Participant.

 

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or




(v) the occurrence of any Default or Event of Default.

 

3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the

Borrower of notice of such payment or disbursement (provided that no such notice
shall be required to be given if a Default or an Event of Default under Section
11.05 shall have occurred and be continuing, in which case the Unpaid Drawing
shall be due and payable immediately without presentment, demand, protest or
notice of any kind (all of which are hereby waived by the Borrower)), with
interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 12:00 Noon (New York time) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
excluding the date such Issuing Lender was reimbursed by the Borrower therefor
at a rate per annum equal to the Base Rate, as in effect from time to time, plus
the Applicable Margin; provided, however, to the extent such amounts are not
reimbursed (pursuant to the Borrowing pursuant to clause (b) below or otherwise)
prior to 12:00 Noon (New York time) on the third Business Day following the
receipt by the Borrower of notice of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin plus 2%, with
such interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder. Upon a written notice
from the Administrative Agent, each Lender agrees to make Revolving Loans to the
Borrower in an amount equal to its Percentage of an Unpaid Drawing the proceeds
of which shall be applied to the repayment of such Unpaid Drawing whether or not
the conditions set forth in Section 7 are satisfied at such time. The Revolving
Loans made pursuant to the immediately succeeding sentence shall initially be
Base Rate Loans.




(b) If the Borrower fails to reimburse the Issuing Lender pursuant to the terms
of clause (a) above, the Issuing Lender shall notify the Administrative Agent
and the Administrative Agent shall notify each Lender of the applicable Unpaid
Drawing, the payment then due from the Borrower in respect thereof and such
Lender’s Percentage thereof. Each Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent at the Payment Office
not later than 2:00 p.m., New York time, on such date (or, if such Lender shall
have





--------------------------------------------------------------------------------

received such notice later than 12:00 noon, New York time, on any day, not later
than 11:00 a.m., New York time, on the immediately following Business Day), an
amount equal to such Lender’s Percentage of the Unpaid Drawing whether or not
the conditions precedent set forth in Section 7 have been satisfied at such
time. Such Revolving Loans shall initially be maintained as Base Rate Loans and
the Administrative Agent shall promptly pay the proceeds thereof to the Issuing
Lender to reimburse and satisfy such Unpaid Drawing. The Administrative

Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to the above paragraph prior to the time that any Lender makes
any Revolving Loan pursuant to the terms of this Section and any such amounts
received by the Administrative Agent from the Borrower thereafter will be
promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the Issuing Lender, as appropriate. The Revolving
Loans made pursuant to this Section 3.05(b) shall initially be Base Rate Loans.

 

(c) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against any Lender (including in
its capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, the Borrower shall be obligated to reimburse any Issuing Lender for any
wrongful payment made by such Issuing Lender under a Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision).




3.06 Increased Costs. If at any time after the Effective Date, the introduction
or effectiveness of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by any governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by any such governmental authority (whether or not having the force
of law), shall either (i) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by any Issuing Lender or participated in by any Participant, or (ii)
impose on any Issuing Lender or any Participant any other conditions relating,
directly or indirectly, to this Agreement or any Letter of Credit; and the
result of any of the foregoing is to increase the cost to any Issuing Lender or
any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for the imposition of, or any change
in, the rate of any Excluded Tax), then, upon the delivery of the certificate
referred to below to the Borrower by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Issuing Lender or such Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 3.06, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by the Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

 

SECTION 4. Commitment Commission; Reductions of Commitment.




4.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender, a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Maturity Date (or such earlier date on which the Total
Commitment has been terminated), computed at a rate per annum equal to 40% of
the Applicable Margin then in effect for Eurodollar Loans on the daily undrawn
portion of the Total Commitment. Accrued Commitment Commission shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the Maturity
Date (or such earlier date upon which the Total Commitment is terminated).

 





--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each Lender (based on each such Lender’s respective Percentage), a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect for

Eurodollar Loans from time to time on the daily Stated Amount of each such
Letter of Credit after giving effect to any amounts drawn and unreimbursed
thereunder. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Maturity Date (or such earlier
date upon which the Total Commitment is terminated).

 

(c) The Borrower agrees to pay directly to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/4 of 1% on the daily
Stated Amount of such Letter of Credit (after giving effect to any amounts drawn
and unreimbursed thereunder), provided that in any event the minimum amount of
Facing Fees payable in any twelve-month period for each Letter of Credit shall
be not less than $500; it being agreed that, on the day of issuance of any
Letter of Credit and on each anniversary thereof prior to the termination or
expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.

 

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

 

(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by Borrower and/or the Administrative
Agent.

 

(f) The Commitment Commission, Letter of Credit Fee, the Facing Fee and any
other fees shall be based on a 360-day year and actual days elapsed.

 

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Day’s prior notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Revolving Loan
Commitment, in whole or in part, pursuant to this Section 4.02(a), in integral
multiples of $1,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Lender.




(b) In the event of certain refusals by a Lender as provided in Section 14.12(b)
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower may, subject to the requirements of Section 14.12(b) and upon five
Business Days’ written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), terminate the Revolving Loan Commitment of such Lender so long as all
Revolving Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11) are repaid concurrently with the effectiveness of such termination
pursuant to Section 5.01(b) (at which time Schedule I shall be deemed modified
to reflect such changed amounts) and such Lender’s Percentage of all outstanding
Letters of Credit is cash collateralized in a manner reasonably satisfactory to
the Administrative Agent and the respective Issuing Lender(s), and at such time
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06
and 14.01), which shall survive as to such repaid Lender.

 





--------------------------------------------------------------------------------

4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Revolving Loan Commitment of each Lender) shall terminate in its entirety on
January 31, 2008 unless the Effective Date shall have occurred on or prior to
such date.

 

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Commitment (and the Revolving Loan Commitment of each
Lender) shall terminate in its entirety on the Maturity Date.

 

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Commitment shall be reduced to (i) $40,000,000 on the
first anniversary of the Effective Date and (ii) $30,000,000 on the second
anniversary of the Effective Date.

 

(d) Each reduction to, or termination of, the Total Commitment pursuant to this
Section 4.03 shall be applied to proportionately reduce or terminate, as the
case may be, the Revolving Loan Commitment of each Lender.

 

SECTION 5. Prepayments; Payments; Taxes.




5.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Revolving Loans, without premium or penalty, in whole or in part at any time and
from time to time on the following terms and conditions:

 

(i) the Borrower shall give the Administrative Agent prior to 12:00 Noon (New
York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Revolving Loans, the amount of such prepayment and the specific
Borrowing or Borrowings pursuant to which such Revolving Loans were made, and
which notice the Administrative Agent shall promptly transmit to each of the
Lenders;




(ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent), provided that no partial prepayment of Revolving Loans
made pursuant to any Borrowing shall reduce the outstanding Revolving Loans made
pursuant to such Borrowing to an amount less than $1,000,000;

 

(iii) at the time of any prepayment of Eurodollar Loans pursuant to this Section
5.01 on any date other than the last day of the Interest Period applicable
thereto, the Borrower shall pay the amounts required to be paid pursuant to
Section 2.11; and

 

(iv) each prepayment pursuant to this Section 5.01(a) in respect of any
Revolving Loans made pursuant to a Borrowing shall be applied pro rata among
such Revolving Loans, provided that at the Borrower’s election in connection
with any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender.

 

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 14.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Revolving Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 14.12(b), so long as (A) the Revolving Loan
Commitment of such Lender is terminated concurrently with such prepayment (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments), (B) such Lender’s Percentage of all outstanding Letters of
Credit is cash collateralized in a manner reasonably satisfactory to the
Administrative Agent and the respective Issuing Lender(s), and (C) the consents,
if any, required under Section 14.12(b) in connection with the prepayment
pursuant to this clause (b) have been obtained.

 





--------------------------------------------------------------------------------

5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date) and (II) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Commitment at such time, the
Borrower shall repay on such date the principal of Revolving Loans in an amount
equal to such excess. If, after giving effect to the repayment of all
outstanding Revolving Loans, the aggregate amount of the Letter of Credit
Outstandings exceeds the Total Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent (until such time as the
aggregate amount of Letter of Credit Outstandings no longer exceeds the Total
Commitment, at which time such cash and/or Cash Equivalents shall be returned to
the Borrower in the manner it so directs).




(b) With respect to each repayment of Revolving Loans required by this Section
5.02, the Borrower may designate the specific Borrowing or Borrowings pursuant
to which such Revolving Loans were made, provided that (i) repayments of
Eurodollar Loans pursuant to this Section 5.02 may only be made on the last day
of an Interest Period applicable thereto unless all Revolving Loans with
Interest Periods ending on such date of required repayment or which are Base
Rate Loans have been paid in full and (ii) each repayment of any Revolving Loans
comprising a Borrowing shall be applied pro rata among such Revolving Loans. In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.

 

(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Revolving Loans shall be repaid in full on the
Maturity Date.




5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, (i) all Obligations under this Agreement and under any Revolving Note
shall be the obligation of the Borrower and (ii) all payments under this
Agreement and under any Revolving Note shall be made to the Administrative Agent
for the account of the Lender or Lenders entitled thereto not later than 12:00
Noon (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office. Any payments under this
Agreement or under any Revolving Note which are made later than 12:00 Noon (New
York time) on any day shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder or under any Revolving
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

 

5.04 Net Payments; Taxes. (a) All payments made by any Credit Party hereunder or
under any other Credit Document will be made without setoff, counterclaim or
other defense. Except as provided in Section 5.04(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed (in lieu of net income
taxes), by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the principle office or applicable lending office of the
Administrative Agent or the Lender, as the case may be, is located , and (iii)
in the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender designates a new
lending office or is attributable to such Foreign Lender’s failure to comply
with Section 5.04(b), except to the extent that such Foreign Lender was entitled
at the time of the designation of the new lending office to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.04(a)





--------------------------------------------------------------------------------

(collectively, the “Excluded Taxes”), and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are required to be deducted or withheld,
the Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment under this Agreement or under
any Revolving Note, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such Revolving
Note. The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts or other evidence of such
payment reasonably acceptable to the Administrative Agent. The Borrower agrees
to indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender; provided that, no Lender shall be indemnified for any Taxes
hereunder unless such Lender shall make written demand on the Borrower for
reimbursement hereunder no later than 180 days after the earlier of (i) the date
on which such Lender makes payment of such Taxes and (ii) the date on which the
relevant jurisdiction or any political subdivision or taxing authority thereof
makes initial written demand upon such Lender for payment of such Taxes.




(b) Each Lender that is not an “exempt recipient” (as such term is defined in
Section 1.6049-4(c)(1)(ii) in the United States Treasury Regulations), as
reasonably determined by the Borrower or the Administrative Agent, if requested
by the Borrower or the Administrative Agent, shall deliver such documentation
(including Form W-9) prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. In addition, each
Foreign Lender agrees to deliver to the Borrower and the Administrative Agent on
or prior to the Effective Date (i) two accurate and complete original signed
copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a
complete exemption under an income tax treaty) (or successor forms) certifying
to such Foreign Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Revolving Note, or (ii) if the Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) (or any successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Foreign Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Revolving Note. In
addition, each Foreign Lender agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, such Foreign
Lender will deliver to the Borrower and the Administrative Agent two new
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to the benefits of any income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a Section
5.04(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Foreign Lender
to a continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Revolving Note, or such Foreign
Lender shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such Form or Certificate, in which case such Foreign
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 5.04(b). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 14.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Foreign Lender to
the extent that such Foreign Lender has not provided to the Borrower U.S.
Internal Revenue Service Forms and the Section 5.04(b)(ii) Certificate, as
applicable, that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
5.04(a) to gross-up payments to be made to a Foreign Lender in respect of Taxes
imposed by the United States if (I) such Foreign Lender has not provided to the
Borrower the Internal Revenue Service





--------------------------------------------------------------------------------

Forms and the Section 5.04(b)(ii) Certificate, as applicable, required to be
provided to the Borrower pursuant to this Section 5.04(b) or (II) in the case of
a payment, other than interest, to a Foreign Lender described in clause (ii)
above, to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 5.04 and except as set forth
in Section 14.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Foreign Lender with respect to Taxes in the manner set forth in
Section 5.04(a) in respect of any amounts deducted or withheld by it as
described in the immediately preceding sentence as a result of any changes that
are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.




(c) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 5.04, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant jurisdiction or any political
subdivision or taxing authority thereof with respect to such refund), provided,
however, that (i) the Administrative Agent or Lender, as the case may be, may
determine, in its sole discretion consistent with the policies of the
Administrative Agent or Lender, as the case may be, whether to seek a refund;
and (ii) the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to the Borrower or any other
Person.




SECTION 6. Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 14.10 is subject to the satisfaction of the
following conditions:




6.01 Execution of Agreement; Revolving Notes. On or prior to the Effective Date,
(i) this Agreement shall have been executed and delivered as provided in Section
14.10 and (ii) there shall have been delivered to the Administrative Agent, for
the account of each of the Lenders that has requested same, the appropriate
Revolving Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.

 

6.02 Fees, etc. On the Effective Date, the Borrower shall have paid to the
Administrative Agent and the Lenders all costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses of outside legal counsel
to the Administrative Agent) payable to the Administrative Agent and the Lenders
to the extent then due.

 

6.03 Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date, and signed by the
chairman of the board, the chief executive officer, the president or any vice
president of the Borrower, certifying on behalf of the Borrower that all of the
conditions set forth in Sections 6.07, 6.09 and 7.02 have been satisfied on such
date.

 

6.04 Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received from Vinson & Elkins L.L.P., counsel to each Credit Party, an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Effective Date covering the matters set forth in Exhibit E and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

 

6.05 Corporate Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the chairman of





--------------------------------------------------------------------------------

the board, the chief executive officer, the president or any vice president of
each Credit Party, and attested to by the secretary or any assistant secretary
of such Credit Party, in the form of Exhibit F, with appropriate insertions,
together with copies of the Certificate of Incorporation and By-Laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate, and each of the foregoing
shall be reasonably acceptable to the Administrative Agent.

 

(b) On the Effective Date, all corporate, limited liability company, partnership
and legal proceedings, and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents,
shall be reasonably satisfactory in form and substance to the Administrative
Agent, and the Administrative Agent shall have received all information and
copies of all documents and papers, including records of corporate, limited
liability company and partnership proceedings, governmental approvals, good
standing certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers, where appropriate, to be certified by proper corporate or
governmental authorities.




6.06 Pledge Agreement. On or before the Effective Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit G (as modified, supplemented, restated and/or amended from time to time,
the “Pledge Agreement”) covering all of the present and future Pledge Agreement
Collateral in each case together with:

 

(i) the delivery to the Collateral Agent, as pledgee, of all of the Pledge
Agreement Collateral referred to therein, accompanied by executed and undated
endorsements for transfer;

 

(ii) Financing Statements (Form UCC-1) in proper form for filing under the UCC
or in other appropriate filing offices of each jurisdiction as may be necessary
or, in the reasonable opinion of the Collateral Agent desirable, to perfect the
security interests purported to be created by the Pledge Agreement;

 

(iii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name a
Credit Party as debtor and that are filed in such Credit Party’s jurisdiction of
organization, together with copies of such other financing statements that name
the Borrower as debtor (none of which shall cover the Collateral except (x) to
the extent evidencing Permitted Liens or (y) in respect of which the Collateral
Agent shall have received Form UCC-3 Termination Statements (or such other
termination statements as shall be required by local law) fully executed for
filing); and




(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent desirable, to perfect and protect the security interests
purported to be created by the Pledge Agreement have been taken.

 

6.07 Adverse Change; Approvals. (a) Since September 30, 2007, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware of any facts or conditions not previously known to it or them)
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and third party approvals and/or consents in connection with the
Transaction and the other transactions contemplated hereby shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of the Transaction or the other transactions contemplated
by the Credit Documents or otherwise referred to herein or therein. On the
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.








--------------------------------------------------------------------------------

6.08 Litigation. On the Effective Date, there shall be no actions, suits,
investigations or proceedings pending or threatened by any entity (private or
governmental) (i) with respect to the Transaction, this Agreement or any other
Credit Document or (ii) which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

6.09 Solvency Certificate. On or before the Effective Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Borrower, in the form of Exhibit H which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date,
setting forth the conclusion that, after giving effect to the Transaction and
the incurrence of all the financings contemplated hereby, the Borrower and its
Subsidiaries, taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in their respective businesses
and will not have incurred debts beyond their ability to pay such debts as they
mature.

 

6.10 Financial Statements; Projections. On or prior to the Effective Date, the
Administrative Agent shall have received copies of the financial statements and
Projections referred to in Sections 8.05(a) and (d), which historical financial
statements and Projections shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Revolving Loans (including Revolving Loans made on the Effective
Date), and the obligation of each Issuing Lender to issue Letters of Credit
(including Letters of Credit issued on the Effective Date) is subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:




7.01 Effective Date. The Effective Date shall have occurred.

 

7.02 No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in each other Credit Document shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

7.03 Notice of Borrowing. (a) Prior to the making of each Revolving Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 2.03.

 

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
pursuant to Section 3.03(a).




The occurrence of the Effective Date and the acceptance of the benefits of each
Credit Event shall constitute a representation and warranty by the Borrower to
the Administrative Agent and each of the Lenders that all the conditions
specified in Section 6 (with respect to Credit Events occurring on the Effective
Date) and in this Section 7 (with respect to Credit Events occurring on or after
the Effective Date) and applicable to such Credit Event have been satisfied as
of that time. All of the Revolving Notes, certificates, legal opinions and other
documents and papers referred to in Section 6 and in this Section 7, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders and, except for the
Revolving Notes, in sufficient counterparts for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent.




SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Revolving Loans and issue
and/or participate in the Letters of Credit provided for herein, the Borrower
makes the following representations, warranties and agreements, in each case
after giving effect to the Transaction as consummated on the Effective Date, all
of which shall survive the execution and delivery of this Agreement and the
Revolving Notes and the making of the Revolving





--------------------------------------------------------------------------------

Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
the date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):




8.01 Corporate/Limited Liability Company/Limited Partnership Status. The
Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, limited liability company or partnership, as the case may
be, in good standing under the laws of the jurisdiction of its organization,
(ii) has the corporate or other applicable power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

8.02 Corporate Power and Authority. Each Credit Party has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets any Credit Party pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party is a party or by which it or any material portion of
its property or assets is bound or to which it may be subject or (iii) will
violate any provision of the certificate or articles of incorporation or by-laws
(or equivalent organizational documents) of any Credit Party.




8.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for those
that have otherwise been obtained or made on or prior to the Effective Date), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Credit Document (other than such filings, recordations or registrations
as may be required to perfect a Lien in the Collateral granted pursuant to the
Credit Documents) or (ii) the legality, validity, binding effect or
enforceability of any Credit Document.

 

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated balance sheet of the Borrower and its
Subsidiaries for the Borrower’s fiscal year ended on December 31, 2006, and the
consolidated balance sheet of the Borrower and its Subsidiaries for the
Borrower’s fiscal quarter ended on September 30, 2007 and (in each case) the
related consolidated statements of income, cash flows and shareholders’ equity
of the Borrower and its Subsidiaries for such fiscal year or fiscal quarter
ended on such dates, as the case may be, copies of which have been furnished to
the Administrative Agent and the Lenders prior to the Effective Date, present
fairly in all material respects the consolidated financial position of the
Borrower and its Subsidiaries at the dates of such balance sheets





--------------------------------------------------------------------------------

and the consolidated results of the operations of the Borrower and its
Subsidiaries for the periods covered thereby. All of the foregoing historical
financial statements have been prepared in accordance with GAAP consistently
applied (except, in the case of the aforementioned quarterly financial
statements, for normal year-end audit adjustments and the absence of footnotes).

 

(b) On and as of the Effective Date, and after giving effect to the Transaction
and to all Indebtedness (including the Revolving Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, the
Credit Parties, taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in their respective businesses
and will not have incurred debts beyond their ability to pay such debts as they
mature.

 

(c) Except as fully disclosed in the financial statements referred to in Section
8.05(a), there were as of the Effective Date no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower and its Subsidiaries taken as a whole. As of the
Effective Date, the Credit Parties know of no reasonable basis for the assertion
against it or any of its Subsidiaries of any liability or obligation of any
nature whatsoever that is not fully disclosed in the financial statements or
referred to in Section 8.05(a) which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.




(d) On and as of the Effective Date, the Projections which have been delivered
to the Administrative Agent and the Lenders prior to the Effective Date have
been prepared in good faith and are based on reasonable assumptions, and there
are no statements or conclusions in any of the Projections which are based upon
or include information known to the Borrower to be misleading in any material
respect or which fail to take into account material information known to the
Borrower regarding the matters reported therein; it being recognized by the
Lenders, however, that projections as to future events are not be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from the projections results.

 

(e) Since September 30, 2007, no event has occurred or other circumstances
arisen that has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to the Transaction or any
Credit Document or (ii) that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

8.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Credit Documents but excluding all Projections) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.




8.08 Use of Proceeds; Margin Regulations. (a) (i) All proceeds of all Revolving
Loans shall be used (x) to pay fees and expenses incurred in connection with the
Transaction and (y) for the Borrower’s and its Subsidiaries’ general corporate
and working capital purposes and (ii) all Letters of Credit shall be issued for,
and the proceeds of all Drawings under all Letters of Credit shall be utilized
in connection with, the Borrower’s and its Subsidiaries’ general corporate and
working capital purposes (other than for obligations of the Borrower and its
Subsidiaries that arise in connection with the Senior Notes).

 

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the





--------------------------------------------------------------------------------

making of any Revolving Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation U or X of the Board of Governors of the Federal Reserve
System.




8.09 Tax Returns and Payments. The Borrower and each of its Subsidiaries have
timely filed or caused to be timely filed with the appropriate taxing authority
all returns, statements, forms and reports for taxes (the “Returns”) required to
be filed by, or with respect to the income, properties or operations of, the
Borrower and/or any of its Subsidiaries. The Returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
as a whole for the periods covered thereby. The Borrower and each of its
Subsidiaries has paid all taxes and assessments payable by it, other than those
that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP. There is no action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of the Borrower or any of its
Subsidiaries, threatened by any authority regarding any taxes relating to the
Borrower or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule XII, neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Borrower or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations. Neither the Borrower nor any of its
Subsidiaries has incurred, or will incur, any material tax liability in
connection with the Transaction or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future tax liabilities of the Borrower or any of its Subsidiaries
arising as a result of the operation of their businesses in the ordinary course
of business).

 

8.10 Compliance with ERISA. (a) Schedule III sets forth, as of the Effective
Date, the name of each Plan and Foreign Pension Plan. Neither the Borrower nor
any Subsidiary of the Borrower nor any ERISA Affiliate has ever sponsored,
maintained or made any contributions to or has any liability in respect of any
Plan which is subject to Title IV of ERISA or Section 302 of ERISA or Section
412 of the Code; each Plan has been maintained and operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, except as would
not reasonably be expected to result in a Material Adverse Effect, including but
not limited to the provisions thereunder respecting prohibited transactions.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all tax law changes prior to the Economic Growth and
Tax Relief Reconciliation Act of 2001 or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS. All material
contributions required to be made with respect to a Plan have been timely made
or have been reflected on the most recent consolidated balance sheet filed prior
to the date hereof or accrued in the accounting records of the Borrower and its
Subsidiaries. Neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has pending, or is considering filing, an application under the
IRS Employee Plans Compliance Resolution System or the Department of Labor’s
Voluntary Fiduciary Correction Program with respect to any Plan. No action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened. Except as would
not result in a Material Adverse Effect, each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the Borrower, any Subsidiary of the
Borrower, or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and Section
4980B of the Code. Each group health plan (as defined in 45 Code of Federal
Regulations Section 160.103) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. The Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate, as appropriate, may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Person without liability to any
Person other than for benefits accrued prior to the date of such termination.
The Borrower and each of its





--------------------------------------------------------------------------------

Subsidiaries may cease contributions to or terminate any employee benefit plan
maintained by any of them without incurring any liability that would result in a
Material Adverse Effect.




(b) Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders, except as would not result in a Material Adverse Effect,
and has been maintained, where required, in good standing with applicable
regulatory authorities. All material contributions required to be made with
respect to a Foreign Pension Plan have been timely made. Neither the Borrower
nor any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of then current actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by an amount that could
reasonably be expected to have a Material Adverse Effect.

 

8.11 The Security Documents. Each of the Security Documents creates in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable fully perfected first priority security interest in and Lien on all
right, title and interest of the Credit Parties in the Collateral described
therein, subject to no other Liens other than Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which shall have been
made on or prior to the Effective Date.

 

8.12 Subsidiaries. On the Effective Date, the Borrower has no Subsidiaries other
than those Subsidiaries listed on Schedule IV (which Schedule identifies the
correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the Effective Date).

 

8.13 Compliance with Statutes, etc. The Borrower and each of its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, Environmental Laws), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.




8.14 Investment Company Act. No Credit Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

8.15 Environmental Matters. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a) The Borrower and each of its Subsidiaries are in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the knowledge of the
Borrower, threatened Environmental Claims against the Borrower or any of its
Subsidiaries or any vessel or Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries (including any such claim against the
Borrower or any of its Subsidiaries or any vessel or Real Property arising out
of the ownership, lease or operation by the Borrower or any of its Subsidiaries
of any vessel or Real Property formerly owned, leased or operated by the
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the Borrower or any of its Subsidiaries). All licenses, permits, registrations
or approvals required for the business of the Borrower and each of its
Subsidiaries under any Environmental Law have been secured and the Borrower and
each of its Subsidiaries is in compliance therewith. To the knowledge of the
Borrower, there are no facts, circumstances, conditions or occurrences in
respect of any vessel or Real Property currently owned or operated by the
Borrower or any of its Subsidiaries that are reasonably likely (i) to form the
basis of an Environmental Claim against the Parent, any of its Subsidiaries or
any vessel or Real Property owned by the Borrower or any of its Subsidiaries, or
(ii) to cause such vessel or Real Property to be subject to any restrictions on
its ownership, occupancy, use or transferability under any Environmental Law.

 





--------------------------------------------------------------------------------

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any vessel or Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, any property adjoining or adjacent to any
Real Property, by the Borrower or its Subsidiaries during the time the Borrower
or its Subsidiaries owned, lease or operated any vessel or Real Property, in
violation of Environmental Laws.

 

8.16 Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
is (i) no unfair labor practice complaint pending against the Borrower or any of
its Subsidiaries or, to the Borrower’s knowledge, threatened against any of them
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the Borrower’s or
the Borrower’s knowledge, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or, to the Borrower’s or the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.




8.17 Patents, Licenses, Franchises and Formulas. The Borrower and each of its
Subsidiaries owns, or has the right to use, all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, and has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others, except for such failures and conflicts
which could not, either individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

8.18 Indebtedness. Schedule V sets forth a list of all Indebtedness (excluding
the Obligations, the obligations in respect of Senior Notes and other items of
Indebtedness that are independently justified under Section 10.04 (other than
under clause (iii) thereof)) of the Borrower and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (the “Existing Indebtedness”), in each case (other than in the case
of loans made by the Borrower to its Subsidiaries) showing the approximate
aggregate principal amount thereof and the name of the borrower and any other
entity which directly or indirectly guarantees such debt. On the Effective Date,
the Borrower is not the obligor in respect of any Intercompany Loan.

 

8.19 Insurance. Schedule VI sets forth a list of all insurance maintained by
each Credit Party as of the Effective Date, with the amounts insured (and any
deductibles) set forth therein.

 

8.20 Properties. The Borrower and each of its Subsidiaries have good and
marketable title to all properties owned by them, including all property
reflected in the balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

 

8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule VII sets forth, as of the Effective
Date, the legal name of each Credit Party, the type of organization of each
Credit Party, whether or not each Credit Party is a registered organization, the
jurisdiction of organization of each Credit Party and the organizational
identification number (if any) of the Borrower and each Credit Party.




SECTION 9. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment has been
terminated and no Letters of Credit or Revolving Notes are outstanding and all
Revolving Loans, together with interest, Fees and all other Obligations (other
than indemnities described in Section 14.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:








--------------------------------------------------------------------------------

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent:




(a) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Borrower, (i) the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated and consolidating statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable budgeted
figures for such quarterly accounting period as set forth in the respective
budget delivered pursuant to Section 9.01(d), all of which shall be certified by
the chief financial officer of the Borrower that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.

 

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated and consolidating statements of income and retained
earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified on an
unqualified basis (whether as to scope of audit, going concern or otherwise) by
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
and, so long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, accompanied by a report of such
accounting firm stating that in connection with its regular audit of the
financial statements of the Borrower and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, no Default
or Event of Default relating to financial or accounting matters has occurred and
is continuing has come to the attention of such accounting firm or, if in the
opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature and period of existence
thereof (it being understood that such accounting firm shall not be liable
directly or indirectly to any Person for any failure to obtain knowledge of any
such violations), and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

 

(c) Management Letters. Promptly after the Borrower or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

 

(d) Budgets. No later than 30 days following the first day of each fiscal year
of the Borrower (beginning with the Borrower’s fiscal year commencing on January
1, 2008), (i) a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income for the Borrower and its
Subsidiaries on a consolidated basis) for each of the four quarters of such
fiscal year prepared in detail and (ii) projections for such fiscal year and the
immediately succeeding two fiscal years, which shall include key operating
assumptions, EBITDA projections and debt and cost projections.




(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from the chief financial officer of the Borrower in the form of Exhibit I
certifying on behalf of the Borrower that, to such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether the Credit Parties were in
compliance with the provisions of the Financial Covenants at the end of such
fiscal quarter or year, as the case may be, and (ii) certify that there have
been no changes to any of Schedule VII and Annex A of the Pledge Agreement, in
each case since the Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 9.01(e), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Credit Parties have otherwise taken all
actions required to be taken by them pursuant to such Security Documents in
connection with any such changes.





--------------------------------------------------------------------------------

 

(f) Notice of Default, Litigation or Event of Loss. Promptly, and in any event
within three Business Days after the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, which notice shall specify the nature thereof,
the period of existence thereof and what action the Borrower proposes to take
with respect thereto, (ii) any litigation or governmental investigation or
proceeding pending or threatened (x) against the Borrower or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to the
Transaction or any Credit Document, (iii) any event of loss in respect of any
vessel and (iv) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

(g) Environmental Matters. As soon as possible, and in any event within ten
Business Days after, the Borrower or any of its Subsidiaries obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after the Effective Date, except to the extent that such environmental matters
could not, either individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:

 

(i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any vessel or Real Property owned,
operated or occupied by the Borrower or any of its Subsidiaries;




(ii) any condition or occurrence on or arising from any vessel or Real Property
owned, operated or occupied by the Borrower or any of its Subsidiaries that (a)
results in noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim in excess of $5,000,000 against the Borrower or any of its
Subsidiaries or any such vessel or Real Property;

 

(iii) any condition or occurrence on any vessel or Real Property owned, operated
or occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such vessel or Real Property to be subject to any restrictions
on the ownership, occupancy, use or transferability by the Borrower or such
Subsidiary of such vessel or Real Property under any Environmental Law; and




(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any vessel or Real Property owned,
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency;
provided that in any event the Borrower shall deliver to the Administrative
Agent all notices received by the Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA or OPA that
identify the Borrower or any of its Subsidiaries as potentially responsible
parties for remediation costs or otherwise notify the Borrower or any of its
Subsidiaries of potential liability under CERCLA or OPA, as the case may be.

 

All such notices shall reasonably describe the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower will
provide the Administrative Agent such reasonable additional information as may
be requested by the Administrative Agent or the Required Lenders.




(h) Other Information. Promptly after the filing or delivery thereof, copies of
any filings and registrations with, and reports to, the SEC by the Borrower or
any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as the Borrower or any of its Subsidiaries shall
send generally to holders of their Capital Stock or of any of its Indebtedness
(including the Senior Notes), in their capacity as such holders (to the extent
not theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information or documents (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time.





--------------------------------------------------------------------------------

 

9.02 Books, Records and Inspections. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business. The Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, under guidance of officers of the
Borrower or any of its Subsidiaries, any of the properties of the Borrower or
its Subsidiaries, and to examine the books of account of the Borrower or such
Subsidiaries and discuss the affairs, finances and accounts of the Borrower or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request; provided that, so long as no
Event of Default has occurred and is continuing, such visits, inspections and
examination shall occur no more frequently that once per calendar year




9.03 Maintenance of Property; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary to its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain with financially sound and
reputable insurance companies insurance on its properties in at least such
amounts and against all such risks as is consistent and in accordance with
normal industry practice for similarly situated insureds and (iii) furnish to
the Administrative Agent, at the written request of the Administrative Agent or
any Lender, a complete description of the material terms of insurance carried.




9.04 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents (if any) used in its
business; provided, however, that nothing in this Section 9.04 shall prevent (i)
sales or other dispositions of assets, consolidations, mergers, dissolutions or
liquidations by or involving the Borrower or any of its Subsidiaries which are
permitted in accordance with Section 10.02 or (ii) the withdrawal by the
Borrower or any of its Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.




9.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.




9.06 Compliance with Environmental Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable Environmental Laws, except
such non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, comply in all material
respects with all permits issued pursuant to Environmental Laws applicable to,
or required by, the ownership or use of any vessel or Real Property now or
hereafter owned, operated or occupied by the Borrower or any of its Subsidiaries
(except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), and will
pay or cause to be paid all costs and expenses incurred in connection with
maintaining such compliance (except to the extent being contested in good
faith), and will keep or cause to be kept each such vessel and all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens arising from any cost or other obligation arising under
Environmental Law that the Borrower or such Subsidiary is contesting in good
faith). Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any vessel or Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any ports, vessels or Real Properties except in compliance
in all material respects with all applicable Environmental Laws. The Borrower
will, and will cause each of its Subsidiaries to, maintain insurance on





--------------------------------------------------------------------------------

the vessels and Real Properties owned, leased or operated by it in at least such
amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.




9.07 ERISA. As soon as possible and, in any event, within ten (10) days after
any Credit Party or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following, the Borrower will deliver to each of the
Lenders a certificate of the chief financial officer of the Borrower setting
forth the full details as to such occurrence and the action, if any, that such
Credit Party or ERISA Affiliate is required or proposes to take, together with
any notices required or proposed to be given or filed by such Credit Party, the
Plan administrator or such ERISA Affiliate to or with any government agency, or
a Plan participant and any notices received by such Credit Party or ERISA
Affiliate from any government agency, or a Plan participant with respect
thereto: that any material contribution required to be made with respect to a
Plan or Foreign Pension Plan has not been timely made; or any Credit Party may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan, or with respect to a group health plan (as
defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code
of Federal Regulations Section 160.103) under Section 4980B of the Code and/or
the Health Insurance Portability and Accountability Act of 1996. Upon request by
the Administrative Agent or any Lender, the Borrower will deliver to the
Administrative Agent or each such Lender, as the case may be, a complete copy of
the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and all communications received by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from the IRS or any other government agency with
respect to each Plan of the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of any records, documents
or other information required to be furnished to any government agency, and any
notices received by any Credit Party or any ERISA Affiliate with respect to any
Plan or Foreign

Pension Plan from any government or governmental agency shall be delivered to
the Lenders no later than ten (10) days after the date such records, documents
and/or information has been furnished to any government agency or such notice
has been received by the Borrower, the Subsidiary or the ERISA Affiliate, as
applicable. Each Credit Party shall ensure that all Foreign Pension Plans
administered by it obtain or retain (as applicable) registered status under and
as required by applicable law and are administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing would not be reasonably likely to result in a Material
Adverse Effect.




9.08 End of Fiscal Years; Fiscal Quarters. The Borrower will cause (x) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31st of each
year and (y) fiscal quarters to end on March 31, June 30, September 30 and
December 31.




9.09 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.




9.10 Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Borrower and any of its Subsidiaries not otherwise permitted under Section
10.01; provided that neither the Borrower nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.

 





--------------------------------------------------------------------------------

9.11 Additional Security; Additional Guarantors; Further Assurances. (a) Each
Credit Party shall, at any time and from time to time, at the expense of such
Credit Party, promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary, or
that the Administrative Agent may reasonably require, to perfect and protect any
Lien granted or purported to be granted under the Security Documents, or to
enable the Collateral Agent to exercise and enforce its rights and remedies with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or
amendments thereto, and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.




(b) Each Credit Party hereby authorizes the Collateral Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of such Credit Party, where permitted by law. The
Collateral Agent will promptly send such Credit Party a copy of any financing or
continuation statements which it may file without the signature of such Credit
Party and the filing or recordation information with respect thereto.




(c) The Borrower will cause each Subsidiary of the Borrower which owns any
direct or indirect interest in Trico Marine Assets, Inc. or Trico Marine
Operators, Inc. or which owns any direct interest in Trico Marine Cayman, L.P.,
in each case, promptly following such Subsidiary’s acquisition of such interest,
to execute and deliver a counterpart to the Guaranty and the Pledge Agreement
(or, if requested by the Administrative Agent, a joinder agreement in respect of
the Guaranty and the Pledge Agreement) and, in connection therewith, promptly
execute and deliver all further instruments, and take all further action, that
the Administrative Agent may reasonably require (including, without limitation,
the provision of officers’ certificates, resolutions, good standing certificates
and opinions of counsel), in each case to the reasonable satisfaction of the
Administrative Agent.




9.12 Use of Proceeds. The Borrower will use Letters of Credit and the proceeds
of the Revolving Loans only as provided in Section 8.08.




9.13 Ownership of Credit Parties. The Borrower shall directly or indirectly own
100% of the Capital Stock or other equity interests of each other Credit Party.




SECTION 10. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Effective Date and thereafter for so long as this Agreement is in
effect and until the Total Commitment has been terminated, no Letters of Credit
or Revolving Notes are outstanding and all Revolving Loans, together with
interest, Fees and all other Obligations (other than any indemnities described
in Section 14.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:




10.01 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Borrower or any of its
Subsidiaries), or collaterally assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):




(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;








--------------------------------------------------------------------------------

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens which are in existence less than 120 days from the date of
creation thereof, and (x) which do not in the aggregate materially detract from
the value of the Borrower’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;




(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule VIII, and any refinancing,
renewals, replacements and extensions thereof, provided that the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
exceed the amount permitted under Section 10.04(iii);




(iv) Liens created pursuant to the Security Documents;




(v) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04 (iv), provided that, except as otherwise
permitted by clause (xvii) of this Section 10.01, (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;




(vi) Liens placed upon Real Property, equipment, machinery or vessels
(including, in each case, any accounts receivable and other general intangibles
associated therewith) acquired or constructed after the Effective Date and used
in the ordinary course of business of the Borrower or any of its Subsidiaries
and placed at the time of the acquisition or construction thereof by the
Borrower or such Subsidiary or within 270 days after such acquisition or the
completion of such construction, as the case may be, to secure Indebtedness
incurred to pay all or a portion of the purchase price or construction cost
thereof or to secure Indebtedness incurred solely for the purpose of financing
the acquisition or construction of any such equipment, machinery or vessels or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that, except as otherwise permitted by clause (xvii) of
this Section 10.01, (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(v) and (y) in all events, the Lien encumbering the equipment,
machinery or vessels (and related accounts receivable and other general
intangibles) so acquired or constructed does not encumber any other asset of the
Borrower or any of its Subsidiaries and, provided further that individual
financings of equipment, machinery or vessels by a single lender or a group of
co-lenders may be cross-collateralized to other financings of equipment,
machinery or vessels provided solely by such lender or group of lenders;




(vii) zoning restrictions, easements, trackage rights, leases (other than
Capital Leases), licenses, special assessments, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;




(viii) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;




(ix) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash (including the stated amount of
all letters of credit) and the fair market value of all other property subject
to such Liens does not exceed $20,000,000 at any time outstanding;





--------------------------------------------------------------------------------




(x) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;




(xi) deposits or pledges required in the ordinary course of business in
connection with, or to secure payment of, payroll taxes, workmen’s compensation,
unemployment insurance, old age pensions or other social security obligations
(other than any Lien imposed by ERISA) and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice, provided that, in each case, such Liens (I) do not encumber any
Collateral, (II) do not secure the payment of Indebtedness and (III) do not in
the aggregate impair in any material respect the use of the property of the
Borrower or any of its Subsidiaries in the operation of their business;




(xii) Permitted Encumbrances;




(xiii) Liens on assets of Trico Subsea AS and the Subsidiaries thereof securing
the obligations of

Trico Subsea AS under the Trico Subsea AS Credit Agreement;




(xiv) Liens for crew’s wages, for wages of stevedores or for general average,
salvage (including contract salvage) or collision; (xv) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;




(xvi) Liens arising out of the sale and lease-back transactions permitted under
Section 10.02, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property; and




(xvii) Liens (other than Liens on any of the Collateral) not otherwise permitted
pursuant to this Section 10.01 which secure obligations permitted under this
Agreement (other than Indebtedness for, or in respect of, borrowed money) not
exceeding $5,000,000 in the aggregate at any time outstanding and which apply to
property and/or assets with an aggregate fair market value (as determined by the
Borrower in good faith) not to exceed at any time the amount referenced above in
this clause (xvii).




In connection with the granting of Liens described in clauses (v) and (vi) above
by the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).




10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease, charter or
otherwise dispose of all or any part of its property or assets, or any of the
Collateral or enter into any sale-leaseback transactions, except that:




(i) (x) Investments by the Borrower and its Subsidiaries shall be permitted in
accordance with Section 10.05 and (y) Capital Expenditures by the Subsidiaries
of the Borrower shall be permitted to the extent not in violation of Section
10.07;




(ii) the Subsidiaries of the Borrower may sell any asset, including vessels (and
 any related equipment and spare parts), provided that (x) no Default or Event
of Default is then in existence or would result from each such sale, (y) each
such sale is made at least at fair market value (as determined in good faith by
the chief executive officer or the chief financial officer of





--------------------------------------------------------------------------------

the Borrower) and (z) other than in the case of transfers to joint ventures for
purposes of employment of vessels in Mexico or Brazil, 75% of the consideration
in respect of each such sale shall consist of cash or Cash Equivalents received
by the respective Subsidiary of the Borrower which owned such vessel on the date
of consummation of each such sale, provided that for purposes of the 75% cash or
Cash Equivalent consideration requirement in the foregoing clause (z), (a) the
amount of any Indebtedness of the Borrower or any Subsidiary (as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets and (b) the amount
of any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such sale transfer or disposition shall be deemed to
be cash;




(iii) any Subsidiary of the Borrower may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));




(iv) any Subsidiary of the Borrower may sell or discount, in each case without
recourse and in the ordinary course of business, overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing transaction);




(v) the Borrower or any Subsidiary may sell or otherwise transfer all or any
part of its business, properties or assets to the Borrower or any Guarantor, in
each case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral involved in any such transaction are taken to the reasonable
satisfaction of the Collateral Agent;




(vi) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower, any Guarantor or any other Subsidiary of the
Borrower, so long as (w) in the case of any such merger, dissolution or
liquidation involving the Borrower, the Borrower is the surviving corporation of
any such merger, dissolution or liquidation, (x) except as provided in preceding
clause (w), in the cases of any such merger, dissolution or liquidation
involving a Guarantor, a Guarantor is the surviving corporation of any such
merger, dissolution or liquidation, (y) in the case of any such merger,
dissolution or liquidation involving Subsidiaries of the Borrower that are not
Credit Parties, a Subsidiary of the Borrower is the surviving corporation of any
such merger, dissolution or liquidation, and (z) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);




(vii) any Subsidiary of the Borrower may enter into demise, bareboat, time,
voyage and other charter or lease arrangements pursuant to which any such
Subsidiary charters or leases out a vessel to another Subsidiary of the Borrower
or to a third Person, in each case so long as (x) such arrangements are entered
into in the ordinary course of business and (y) such arrangements do not
materially impair the value of the vessel or vessels subject to such
arrangements;




(viii) any Foreign Subsidiary of the Borrower that is not a Credit Party may
sell or otherwise transfer all or any part of its business, properties or assets
to any Wholly-Owned Foreign Subsidiary of the Borrower;




(ix) any Subsidiary of the Borrower may sell obsolete or worn-out equipment or
materials in the ordinary course of business;




(x) any Subsidiary of the Borrower may enter into sale-leaseback transactions
provided that the aggregate remaining present value outstanding under the leases
relating to such sale-leaseback transactions entered into pursuant to this
clause (x) does not exceed at any one time outstanding $4,000,000; and





--------------------------------------------------------------------------------




(xi) sales, transfers, leases or other dispositions of assets by each Credit
Party not otherwise permitted by this Section 10.02; provided that the aggregate
gross proceeds of any or alls assets sold, transferred, leased or otherwise
disposed of in reliance upon this paragraph (xi) shall not exceed during any
fiscal year $5,000,000.




To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02, such Collateral (unless sold to either Borrower
or a Subsidiary of the Borrower) shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and Collateral
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing. Notwithstanding anything to the contrary contained above
in this Section 10.02, in no event shall the Borrower of any of its Subsidiaries
sell, lease or otherwise dispose of assets otherwise permitted under this
Section 10.02 that, in the aggregate, constitute all or any substantial part of
the assets of the Borrower and its Subsidiaries taken as a whole, provided that
this sentence shall not apply to sales, leases and other dispositions otherwise
permitted pursuant to Sections 10.02(v), (vi) and (viii).




10.03 Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:




(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any other Wholly-Owned Subsidiary of the Borrower which is a Credit Party and
any Subsidiary of the Borrower which is not a Guarantor also may pay cash
Dividends to a Wholly-Owned Subsidiary of the Borrower;




(ii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders generally so long as the Borrower or its respective Subsidiary
which owns the equity interest in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
equity interest in such Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests of
such Subsidiary);




(iii) the Borrower may pay Dividends on its Qualified Preferred Interests solely
through the issuance of additional shares of its Qualified Preferred Interests
but not in cash; and




(iv) the Borrower may pay Dividends, provided that (x) no Default or Event of
Default exists at the time of payment thereof or after giving effect thereto and
(y) the aggregate amount of Dividends paid pursuant to this clause (iv) shall
not exceed an amount equal to 50% of the Consolidated Net Income of the Borrower
for the period commencing on January 1, 2008 and ending on the last day of the
fiscal quarter ended prior to the date of payment for which financial statements
have been provided to the Administrative Agent pursuant to Section 9.01(a) or
(b).




10.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:




(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;




(ii) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into pursuant to Section 10.05(vi);




(iii) (A) Existing Indebtedness listed on Schedule V (including Indebtedness
incurred pursuant to commitments listed thereon) and (B) Indebtedness issued to
refinance or replace any such Existing Indebtedness, provided that (I) the
obligor or obligors on the Existing Indebtedness so refinanced or replaced is
the obligor or obligors on such refinancing or replacement





--------------------------------------------------------------------------------

Indebtedness, (II) the principal amount of the Indebtedness issued to refinance
or replace such Existing Indebtedness is not increased beyond the greater of (x)
the sum of (m) the amount outstanding thereunder, including accrued and unpaid
interest, fees, expenses and other charges, on the date of such refinancing or
replacement (and, in the case of revolving credit facilities, the maximum amount
available for borrowing thereunder is not increased above the amount in place on
the Effective Date (as such amount may have been reduced as provided in
preceding clause (A))) plus (n) reasonable fees and expenses incurred in
connection with such refinancing or replacement and (y) the lesser of 60% of the
appraised fair market value of the assets securing such Existing Indebtedness
and the amount of Indebtedness which could be incurred, such that the Borrower
would be in compliance with the Financial Covenants on a pro forma basis after
giving effect to the incurrence thereof, (III) such Indebtedness is not secured
other than by Liens on the assets of the Borrower or any Subsidiary of the
Borrower which were previously subject to Liens securing the Existing
Indebtedness being refinanced or replaced as permitted by Section 10.01(iii) or
Liens otherwise permitted under Section 10.01(xvii), and (IV) at the time of,
and immediately after giving effect to, the incurrence of such refinancing or
replacement Indebtedness, no Default or Event of Default shall be in existence;




(iv) Indebtedness of any Subsidiary of the Borrower evidenced by Capitalized
Lease Obligations, provided that (x) at the time of, and after giving effect
thereto, no Default or Event of Default shall be in existence and (y) in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations permitted by this clause (iv) exceed $25,000,000 at any time
outstanding;




(v) purchase money Indebtedness of the Borrower or any Subsidiary described in
Section 10.01(vi), provided that (x) no Default or Event of Default exists at
the time of the incurrence thereof and after giving effect thereto and after
giving effect thereto and (y) after giving effect to the incurrence thereof the
Borrower is in compliance with the Financial Covenants on a pro forma basis;




(vi) unsecured Indebtedness of the Borrower and the Guarantors, provided that
(x) no Default or Event of Default exists at the time of the incurrence thereof
and after giving effect thereto and (y) after giving effect to the incurrence
thereof the Borrower is in compliance with the Financial Covenants on a pro
forma basis;




(vii) intercompany Indebtedness to the extent permitted by Section 10.05(vii);




(viii) (x) Contingent Obligations of any Subsidiary of the Borrower (other than
the Borrower and the Guarantors) with respect to Indebtedness and lease
obligations of any other Subsidiary of the Borrower otherwise permitted under
this Agreement and (y) Contingent Obligations of the Borrower and the Guarantors
in the form of guaranties of Indebtedness of their Subsidiaries permitted under
Sections 10.04(iv) and (xv) and of obligations of their Subsidiaries under
operating leases entered into in the ordinary course of business;




(ix) Indebtedness of any Subsidiary of the Borrower with respect to performance
bonds, surety bonds, appeal bonds or customs bonds required in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Borrower or any of its Subsidiaries, provided that the aggregate outstanding
amount of all such performance bonds, surety bonds, appeal bonds and customs
bonds permitted by this subsection (ix) shall not at any time exceed
$10,000,000;




(x) Indebtedness under operating leases entered into in the ordinary course of
business;




(xi) Indebtedness under the Senior Notes;




(xii) intercompany Indebtedness existing under the Trico Supply Intercompany
Loan Documentation and the Trico Cayman Intercompany Loan;





--------------------------------------------------------------------------------




(xiii) indebtedness consisting of the financing of insurance premiums;




(xiv) Indebtedness of Trico Subsea AS and its Subsidiaries and Trico Supply AS
and Trico Supply under the Trico Subsea AS Credit Agreement provided that in no
event shall the aggregate principal amount thereof exceed $100,000,000 less the
amount of permanent principal payments thereunder; and




(xv) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Subsidiaries of the Borrower not to
exceed $5,000,000 in aggregate principal amount at any time outstanding, which
Indebtedness shall be unsecured.




10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (each of the foregoing an “Investment”
and, collectively, “Investments”), except that the following shall be permitted:




(i) the Subsidiaries of the Borrower may acquire and hold accounts receivables
owing to any of them;




(ii) the Subsidiaries of the Borrower may acquire and hold cash and Cash
Equivalents;




(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Effective Date and described on Schedule X, provided that such Investments
may be renewed or reinvested upon the expiration or maturity thereof, and
provided further that any additional Investments made with respect thereto shall
be permitted only if permitted under the other provisions of this Section 10.05;




(iv) the Subsidiaries of the Borrower may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;




(v) the Borrower and its Subsidiaries may make loans and advances to their
officers, employees and consultants in the ordinary course of business not to
exceed $500,000 in the aggregate at any time outstanding (calculated without
regard to write-downs or write-offs thereof) and (ii) advances of payroll
payments and expenses to employees in the ordinary course of business;

 

(vi) (x) the Borrower and its Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii) and (y) the
Subsidiaries of the Borrower may enter into and perform their obligations under
Other Hedging Agreements entered into in the ordinary course of business so long
as each such Other Hedging Agreement is non-speculative in nature;




(vii) (A) the Borrower and its Subsidiaries may make intercompany loans and
advances between and among one another, (B) Subsidiaries of the Borrower may
make intercompany loans and advances to the Borrower and/or the Guarantors and
(C) Wholly-Owned Subsidiaries of the Borrower that are not Credit Parties may
make intercompany loans and advances between or among one another (collectively
referred to herein as “Intercompany Loans”), in each case so long as (x) each
Intercompany Loan made to a Credit Party is subject to the provisions of the
Intercompany Subordination Agreement (which Intercompany Subordination Agreement
must have been executed by the obligor and obligee of each such Intercompany
Loan), and (y) the aggregate principal amount of such Intercompany Loans made by
the Borrower and the





--------------------------------------------------------------------------------

Guarantors to Subsidiaries of the Borrower which are not Credit Parties shall
not exceed at any one time outstanding the sum of (x) $25,000,000 and (y) the
net cash proceeds received by the Borrower after the Effective Date from the
issuance of its common Equity Interests;




(viii) the Borrower and its Subsidiaries may incur Contingent Obligations
permitted pursuant to Section 10.04(viii);




(ix) the Borrower and its Subsidiaries may hold Investments arising out of
non-cash consideration for the sale of assets permitted by Section 10.02(ii);

 

(x) Investments permitted pursuant to Section 10.04;




(xi) the Borrower and its Subsidiaries may acquire equity interests in a Person
which immediately after such acquisition and the related transactions becomes a
Subsidiary of the Borrower, provided that (x) no Default or Event of Default
exists at the time thereof or after giving effect thereto and (y) after giving
effect thereto, the Borrower will be in compliance with the Financial Covenants
on a pro forma basis; and




(xii) so long as no Default or Event of Default then exists or would result
therefrom, the Subsidiaries of the Borrower may make cash capital contributions
and/or loans to joint ventures and other Subsidiaries of the Borrower that are
not Credit Parties in an aggregate amount not to exceed $10,000,000 in any
fiscal year of the Borrower.




10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

 

(i) Dividends may be paid to the extent provided in Section 10.03;




(ii)loans may be made and other transactions (including the incurrence of
Contingent Obligations) may be entered into by the Borrower and its Subsidiaries
to the extent permitted by Sections 10.02, 10.04 and 10.05;




(iii) customary fees may be paid to non-officer directors of the Borrower and
its Subsidiaries;




(iv) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of the Borrower and its Subsidiaries in the ordinary course of
business;

 

(v) the Borrower and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business; and

 

(vi) other transactions existing on the Effective Date and set forth on Schedule
XI.




10.07 Maintenance Capital Expenditures. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Maintenance Capital Expenditures,
except that the Subsidiaries of the Borrower may make Maintenance Capital
Expenditures in an amount not to exceed $15,000,000 in any fiscal year.




10.08 Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio on the last day of any fiscal quarter of the Borrower to be
greater than 4:00:1:00.





--------------------------------------------------------------------------------




10.09 Consolidated Net Worth. The Borrower will not permit its Consolidated Net
Worth on the last day of any fiscal quarter of the Borrower to be less than (i)
80% of Consolidated Net Worth on the Effective Date plus (ii) 50% of cumulative
Consolidated Net Income (if positive) for the period, commencing on January 1,
2008 and ending on the last day of such fiscal quarter plus (iii) 100% of the
face amount of any equity interests issued by the Borrower after the Effective
Date.




10.10 Free Liquidity. The Borrower shall maintain at all times Free Liquidity

of not less than $5,000,000.




10.11 Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Borrower will not, and will not permit any of
its Subsidiaries to:




(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Capital
Stock or other equity interests, or enter into any new agreement with respect to
its Capital Stock or other equity interests, unless such amendment,
modification, change or other action contemplated by this clause (iii) could not
reasonably be expected to be materially adverse to the interests of the Lenders;




(ii) amend, modify or change any provision of the Trico Supply Intercompany Loan
Documentation, except for amendments to the interest rate and other terms
thereof necessary to comply with applicable law or any rule, regulation,
judgment or similar act of any governmental authority; or




(iii) prepay, discharge or forgive all or any portion of the Trico Supply
Intercompany Loan, provided that repayments of the Trico Supply Intercompany
Loan shall be permitted if after giving effect thereto, the remaining principal
balance thereof shall equal or exceed the Total Commitment.




10.12 Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries, (b)
make loans or advances to the Borrower or any of its Subsidiaries or (c)
transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, the Senior Notes, the Trico Subsea AS Credit Agreement, Trico Cayman
Intercompany Loan and the Trico Supply Intercompany Loan Documentation, (iii)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Borrower or any of its Subsidiaries, (iv)
customary provisions restricting assignment of any agreement entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business, (v)
restrictions on the transfer of any asset pending the close of the sale of such
asset, and (vi) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01(iii), (v) or (vi).




10.13 Limitation on Issuance of Capital Stock. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, issue (i) any preferred stock or
other preferred equity interests, other than Qualified Preferred Interests of
the Borrower or (ii) any redeemable common stock or other redeemable common
equity interests other than common stock or other redeemable common equity
interests that is redeemable at the sole option of the Borrower or such
Subsidiary, as the case may be.











--------------------------------------------------------------------------------

(b) The Borrower will not permit any of its Subsidiaries to issue any Capital
Stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, Capital
Stock or other equity interests, except (i) for transfers and replacements of
then outstanding shares of Capital Stock or other equity interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the percentage
ownership of the Borrower or any Credit Party in any class of the Capital Stock
or other equity interests of such Credit Party, or (iii) to qualify directors to
the extent required by applicable law, (iv) for issuances by newly created or
acquired Subsidiaries in accordance with the terms of this Agreement.




10.14 Change of Legal Names; Type of Organization (and whether a Registered
Organization); Jurisdiction of Organization etc. No Credit Party will change its
legal name, its type of organization, its status as a registered organization
(in the case of a registered organization), its jurisdiction of organization,
its location, or its organizational identification number (if any), except that
any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Security Documents and so long as same do not
involve (x) a registered organization ceasing to constitute the same, (y) either
ceasing to constitute a corporation or (z) changing its jurisdiction of
organization or location from the United States or a State thereof to a
jurisdiction of organization or location, as the case may be, outside the United

States or a State thereof) if (i) it shall have given to the Collateral Agent
not less than 15 days’ prior written notice of each change to the information
listed on Schedule VII (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Schedule VII which shall correct all information contained therein for each
Credit Party, and (ii) in connection with the respective such change or changes,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect.




10.15 Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Borrower and its Subsidiaries on the Effective Date and any other business or
activities as may be substantially similar, incidental or related thereto.




10.16 ERISA. The Borrower will not and will not, permit any of its Subsidiaries,
nor any ERISA Affiliate, to (i) engage in any “prohibited transaction” within
the meaning of Section 406 of ERISA or Section 4975 of the Code which could
result in a material liability for the Borrower or any of its Subsidiaries; or
(ii) sponsor, maintain, make contributions to or incur liabilities in respect of
any Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code.




SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):




11.01 Payments. Either the Borrower shall (i) default in the payment when due of
any principal of any Revolving Loan or any Revolving Note or (ii) default, and
such default shall continue unremedied for more than three Business Days, in the
payment when due of any interest on any Revolving Loan or Revolving Note, or any
Fees or any other amounts owing hereunder or thereunder; or




11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or




11.03 Covenants. The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Sections 9.01(g), 9.08, 9.11(c), 9.12, 9.13 or Section 10 or (ii)
default in the due performance or observance by it of any other term, covenant
or agreement (other than those referred to in Section 11.01, 11.02 or clause (i)
of this Section 11.03) contained in this Agreement and, in the case of this
clause (ii), such default shall continue unremedied for a period of 30 days
after written notice to the defaulting party by the Administrative Agent or the
Required Lenders; or











--------------------------------------------------------------------------------

11.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Borrower or any
of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or, provided
that it shall not be a Default or Event of Default under this Section 11.04
unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) through (ii), inclusive, is at least $10,000,000; or




11.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or




11.06 ERISA. (a) A contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, or the Borrower or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans, or the Borrower or any of its Subsidiaries has incurred or is reasonably
likely to incur any liability on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (c) such lien, security interest or liability, individually and/or in the
aggregate, in the opinion of the Required Lenders, has had, or could reasonably
be expected to have, a Material Adverse Effect; or




11.07 Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease in to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons (except in connection with
Permitted Liens), and subject to no other Liens (except Permitted Liens); or




11.08 Guaranties. The Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under the
Guaranty or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Guaranty; or








--------------------------------------------------------------------------------

11.09 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving in the aggregate for the Borrower
and its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, equals or exceeds
$5,000,000; or




11.10 Change of Control. A Change of Control shall occur; or




11.11 Trico Subsea AS Credit Agreement. An event of default under and as defined
in the Trico Subsea AS Credit Agreement shall have occurred.




then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Revolving Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to the Borrower, the result which would
occur upon the giving of written notice by the Administrative Agent to the
Borrower as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Total Commitment
terminated, whereupon all Revolving Loan Commitments of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Revolving Loans and the
Revolving Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit which may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
hereby agrees upon receipt of such notice, or upon the occurrence of Event of
Default specified in Section 11.05 with respect to the Borrower, to pay) to the
Collateral Agent at the Payment Office such additional amount of cash or Cash
Equivalents, to be held as security by the Collateral Agent, as is equal to the
aggregate Stated Amount of all Letters of Credit issued for the account of the
Borrower then outstanding; (v) enforce, as Collateral Agent, all of the Liens
and security interests created pursuant to the Security Documents; and (vi)
apply any cash collateral held by the Administrative Agent pursuant to Section
4.02 to the repayment of the Obligation in Section 4.02.




SECTION 12. The Administrative Agent.




12.01 Appointment. The Lenders hereby irrevocably designate and appoint Nordea
Bank Finland Plc, New York Branch, as Administrative Agent (for purposes of this
Section 12 and Section 14.01, the term “Administrative Agent” also shall include
Nordea Bank Finland Plc, New York Branch (and/or any of its affiliates) in its
capacity as Collateral Agent pursuant to the Security Documents and in its
capacity as Lead Arranger and Book Runner in connection with this Agreement and
the financings contemplated hereby) to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes, and each holder of
any Revolving Note by the acceptance of such Revolving Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.




12.02 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in final and non–appealable decision). The duties of the
Administrative





--------------------------------------------------------------------------------

Agent shall be mechanical and administrative in nature; the Administrative Agent
shall not have by reason of this Agreement or any other Credit Document a
fiduciary relationship in respect of any Lender or the holder of any Revolving
Note; and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.




12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each
Revolving Note, to the extent it deems appropriate, has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Revolving Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Revolving Note with any credit or other information with respect thereto,
whether coming into its possession before the making of the Revolving Loans or
at any time or times thereafter. The Administrative Agent shall not be
responsible to any Lender or the holder of any Revolving Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.




12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Revolving Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.




12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.




12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof), in
proportion to their respective “percentage” as used in determining the Required
Lenders determined as if there were no Defaulting Lenders), for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document, or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).








--------------------------------------------------------------------------------

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Revolving Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “holders of Revolving Notes” or any similar
terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08 Holders. The Administrative Agent may deem and treat the payee of any
Revolving Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Revolving Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Revolving Note or of any Revolving Note or
Revolving Notes issued in exchange therefor.




12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit hereunder and (y) shall
maintain all of its rights as Issuing Lender with respect to any Letters of
Credit issued by it, prior to the date of such resignation. Such resignation
shall take effect upon the appointment of a successor

Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below.




(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).




(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.




(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.








--------------------------------------------------------------------------------

SECTION 13. Guaranty.




13.01 Guaranty. In order to induce the Administrative Agent, the Issuing Lenders
and the Lenders to enter into this Agreement and to extend credit hereunder, and
in recognition of the direct benefits to be received by the Borrower from the
proceeds of the Revolving Loans and the issuance of the Letters of Credit, the
Guarantors hereby agree with the Guaranteed Creditors as follows: the Guarantors
hereby and unconditionally and irrevocably guarantee to the Guaranteed
Creditors, as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Guaranteed Obligations to the Guaranteed Creditors. If any or all of
the Guaranteed Obligations becomes due and payable hereunder, the Guarantors,
unconditionally and irrevocably, promise to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all reasonable documented out-of-pocket expenses which may
be incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Guaranteed Obligations. If claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event the Guarantors agree that any
such judgment, decree, order, settlement or compromise shall be binding upon the
Guarantors, notwithstanding any revocation of this Guaranty or other instrument
evidencing any liability of the Borrower, and the Guarantors shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.




13.02 Bankruptcy. Additionally, the Guarantors unconditionally and irrevocably
guarantee to the Guaranteed Creditors the payment of any and all of the
Guaranteed Obligations whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 11.05, and unconditionally,
irrevocably, jointly and severally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.




13.03 Nature of Liability. The liability of the Guarantors hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations, whether executed by the Guarantors, any other guarantor
or by any other party, and the liability of the Guarantors hereunder shall not
be affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to any
Guaranteed Creditor on the Guaranteed Obligations which any such Guaranteed
Creditor repays to the Borrower or any other Subsidiary of the Borrower pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding, and the Borrower waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction of the type described in Section
13.05.




13.04 Independent Obligation. The obligations of the Guarantors hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
the Guarantors whether or not action is brought against any other guarantor, any
other party or the Borrower and whether or not any other guarantor, any other
party or the Borrower be joined in any such action or actions. The Guarantors
waive, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or other circumstance which operates to toll any statute
of limitations as to the Borrower shall operate to toll the statute of
limitations as to the Guarantors.




13.05 Authorization. The Guarantors authorize the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute or this
Agreement  and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:








--------------------------------------------------------------------------------

(a) in accordance with the terms and provisions of this Agreement and the other
Credit Documents, change the manner, place or terms of payment of, and/or change
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;

 

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;




(d) release or substitute any one or more endorsers, guarantors, the Borrower,
other Credit Parties or other obligors;




(e) settle or compromise any of the Guaranteed Obligations, any security
therefore or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;




(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrower remain unpaid;




(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or




(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Guarantors from
their liabilities under this Guaranty.

 

13.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of the Guarantors or any of their Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.




13.07 Subordination. Any indebtedness of the Borrower now or hereafter owing to
the Guarantors is hereby subordinated to the Guaranteed Obligations of the
Borrower owing to the Guaranteed Creditors; and if the Administrative Agent so
requests at a time when an Event of Default exists, all such indebtedness of the
Borrower to the Guarantors shall be collected, enforced and received by the
Guarantors for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations, but without affecting or impairing in any manner the
liability of the Guarantors under the other provisions of this Guaranty. Prior
to the transfer by the Guarantors of any note or negotiable instrument
evidencing any such indebtedness of the Borrower to the Guarantors, the
Guarantors shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, the Guarantors hereby agree with the Guaranteed Creditors that they
will not exercise any right of subrogation which they may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been paid in
full in cash. If and to the extent required in order for the Guaranteed
Obligations of any Guarantor to be enforceable under applicable federal, state
and other laws relating to the insolvency of debtors, the maximum liability of
such Guarantor





--------------------------------------------------------------------------------

hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under this Section 13.07.




13.08 Waiver. (a) The Guarantors waive any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Guarantors waive any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party, other than payment in full in cash of the Guaranteed Obligations, based
on or arising out of the disability of the Borrower, any other guarantor or any
other party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full in cash of the
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower, or any other party, or any
security, without affecting or impairing in any way the liability of the
Guarantors hereunder except to the extent the Guaranteed Obligations have been
paid in cash. The Guarantors waive any defense arising out of any such election
by the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the Borrower, or any other party or any security.




(b) The Guarantors waive all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Guarantors assume all responsibility for being and keeping
themselves informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which the Guarantors
assume and incur hereunder, and agree that neither the Administrative Agent nor
any of the other Guaranteed Creditors shall have any duty to advise the
Guarantors of information known to them regarding such circumstances or risks.




13.09 Payment. All payments made by the Guarantors pursuant to this Section 13
shall be made in Dollars. All payments made by the Guarantors pursuant to this
Section 13 will be made without setoff, counterclaim or other defense.




SECTION 14.  Miscellaneous.




14.01 Payment of Expenses, etc. The Borrower agrees to: (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent in connection with its
syndication efforts with respect to this

Agreement and of the Administrative Agent and, after the occurrence of an Event
of Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from

and against any and all present and future stamp, documentary, transfer, sales
and use, value added, excise and other similar taxes with respect to the
foregoing matters, the performance of any obligation under this





--------------------------------------------------------------------------------

Agreement or any other Credit Document or any payment thereunder, and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, the Collateral Agent, each Issuing
Lender and each Lender, and each of their respective officers, directors,
employees, representatives, agents, affiliates, trustees and investment advisors
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by

reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Issuing Lender or any Lender is a party thereto
and whether or not such investigation, litigation or other proceeding is brought
by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Revolving Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the Release of
Hazardous Materials by the Borrower or any of the Borrower’s Subsidiaries into
the air, surface water or groundwater or on the surface or subsurface of any
vessel or Real Property at any time owned, operated or occupied by the Borrower,
or any of the Borrower’s Subsidiaries, the generation, storage, transportation,
handling, disposal or Release of Hazardous Materials by the Borrower or any of
the Borrower’s Subsidiaries at any location,

whether or not owned, leased or operated by the Borrower or any of the
Borrower’s Subsidiaries, the non-compliance of any vessel or Real Property with
Environmental Laws (including applicable permits thereunder) applicable to any
vessel or Real Property, or any Environmental Claim asserted against the
Borrower or any of the Borrower’s Subsidiaries, or any vessel or Real Property
at any time owned, operated or occupied by the Borrower or any of the Borrower’s
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or caused by the actions or inactions of the Person to
be indemnified. To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Issuing Lender or

any Lender set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.




14.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender

wherever located) to or for the credit or the account of the Borrower or any of
its Subsidiaries against and on account of the Obligations and liabilities of
the Credit Parties to the Administrative Agent, such Issuing Lender or such
Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 14.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent, such Issuing
Lender or such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.








--------------------------------------------------------------------------------

14.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by

overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopier or on the date five Business Days after dispatch by certified
or registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 14.03 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 14.03.




14.04 Benefit of Agreement; Assignments; Participations.




(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of the Lenders, (which shall not be
unreasonably withheld or delayed), and, provided further, that, although any
Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Loan Commitments
hereunder except as provided in Sections 2.13 and 14.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Revolving Note or Letter of Credit (unless
such Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder) or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Revolving Loan
Commitment (or the available portion thereof) or Revolving Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Revolving Loans or Letters of Credit hereunder in
which such participant is

participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.








--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations hereunder to (i) (A) its parent
company and/or any affiliate of such other Lender which is at least 50% owned by
such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such Lender which is at least 50% owned by such other Lender or
its parent company (provided that any fund that invests in loans and is managed
or advised by the same investment advisor of another fund which is a Lender (or
by an Affiliate of such investment advisor) shall be treated as an affiliate of
such other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the
case of any Lender that is a fund that invests in loans, any other fund that
invests in loans and is managed or advised by the same investment

advisor of any Lender or by an Affiliate of such investment advisor or (iii) to
one or more Lenders or (y) assign all, or if less than all, a portion equal to
at least $5.0 million in the aggregate for the assigning Lender or assigning
Lenders, of such Revolving Loan Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time, Schedule I shall be
deemed modified to reflect the Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Revolving Notes by the
assigning Lender, new Revolving Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Revolving Notes to be in conformity with
the requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, (iii) the consent of (x) the Administrative
Agent and each Issuing Lender and (y) so long as no Default or Event of Default
is then in existence, the Borrower shall, in each case, be required in
connection with any such assignment pursuant to clause (y) above (each of which
consents shall not be unreasonably withheld or

delayed), (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 14.15. To the extent of any assignment pursuant to this
Section 14.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitments and
outstanding Revolving Loans. At the time of each assignment pursuant to this
Section 14.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes, the respective assignee Lender

shall, to the extent legally entitled to do so, provide to the Borrower the
appropriate Internal Revenue Service Forms (and, if applicable, a Section
5.04(b)(ii) Certificate described in Section 5.04(b)) to the extent such forms
would provide a complete exemption from or reduction in United States
withholding tax. In addition, each respective assignee Lender that is not an
“exempt recipient” (as such term is defined in Section 1.6049-4(c)(1)(ii) in the
United States Treasury Regulations), as reasonably determined by the Borrower or
the Administrative Agent, shall deliver such documentation (including Form W-9)
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such assignee Lender is subject to backup withholding
or information reporting requirements. To the extent that an assignment of

all or any portion of a Lender’s Revolving Loan Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 14.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10 or
3.06 or additional amounts or indemnification under Section 5.04 hereof from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs, additional
amounts or indemnification (although the Borrower, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment).








--------------------------------------------------------------------------------

(b) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Revolving Loans and Revolving Notes hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank and,
with prior notification to the Administrative Agent (but without the consent of
the Administrative Agent or the Borrower), any Lender which is a fund may pledge
all or any portion of its Revolving Loans and Revolving Notes to its trustee or
to a collateral agent providing credit or credit support to such Lender in
support of its obligations to such trustee, such collateral agent or a holder of
such obligations, as the case may be. No pledge pursuant to this clause (c)
shall release the transferor Lender from any of its obligations hereunder.




14.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.




14.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.




(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Revolving
Loans, Unpaid Drawings, or Fees, of a sum which with respect to the related sum
or sums received by other Lenders is in a greater proportion than the total of
such Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall

result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.




(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 14.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.




14.07 Calculations; Computations.  (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP in the United States consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders to the extent, in each case, permitted by the
terms of this Agreement); provided that, except as otherwise specifically
provided herein, all computations of the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with the Financial Covenants, shall utilize generally accepted accounting
principles and policies in conformity with, and consistent with, those used to
prepare the historical audited consolidated financial statements of the Borrower
and its Subsidiaries referred to in Section 8.05(a).





--------------------------------------------------------------------------------




(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or other Fees are
payable.




14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION;

VENUE; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS

AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL

JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SET FORTH IN SECTION 14.03,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING

HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER PARTY HERETO.




(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.




(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.




14.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.





--------------------------------------------------------------------------------




14.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Borrower, the Administrative Agent and each
of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and (ii) the conditions set forth in Section 6 are met
to the reasonable satisfaction of the Administrative Agent and the Lenders.
Unless the Administrative Agent has received actual notice from any Lender that
the conditions contained in Section 6 have not been met to its reasonable
satisfaction, upon the satisfaction of the condition described in clause (i) of
the immediately preceding sentence and upon the Administrative Agent’s good
faith determination that the conditions described in clause (ii) of the
immediately preceding sentence have been met, then the Effective Date shall have
been deemed to have occurred and all conditions contained in Section 6 shall be
deemed satisfied or waived by the Administrative Agent and each Lender. The
Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Effective Date.

 

14.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.




14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) (with Obligations being directly affected in the case of
following clause (i)), (i) extend the final scheduled maturity of any Revolving
Loan or Revolving Note, or extend the stated expiration date of any Letter of
Credit beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest thereon, or reduce the amount, or extend the time of
payment, of any Fees (except in connection with the waiver of applicability of
any post-default increase in interest rates), or reduce the principal amount of
any Revolving Loan (it being understood that any amendment or modification to
the financial definitions in this Agreement or to Section 14.07(a) shall not
constitute a reduction in the rate of interest or the amount of Fees for the
purposes of

this clause (i)), (ii) release all or substantially all of the Collateral
(except as expressly provided in the Credit Documents) under all the Security
Documents, (iii) amend, modify or waive any provision of this Section 14.12,
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Revolving Loan Commitments on
the Effective Date), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date) or (v) consent to the assignment or transfer by the Borrower of
any of their

respective rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) increase the
Revolving Loan Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Revolving Commitment shall not
constitute an increase of the Revolving Loan Commitment of any Lender, and that
an increase in the available portion of any Revolving Loan Commitment of any
Lender shall not constitute an increase of the Revolving Loan Commitment of such
Lender), (2) without the consent of each Issuing Lender, amend, modify or waive
any provision of Section 3 or alter its rights or obligations with respect to
Letters of Credit, (3) without the consent of the Administrative Agent, amend,
modify or waive any provision of Section 12 or any other provision as same
relates to the rights or obligations of the Administrative Agent or (4) without
the consent of the Collateral

Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.








--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 14.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such Lenders
whose consent is required is not obtained, then the Borrower shall have the
right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clauses (A) or (B) below, to either
(A) replace such non-consenting Lender or Lenders with one or more Replacement
Lenders pursuant to Section 2.13 so long as at the time of such replacement,
each such Replacement

Lender consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Revolving Loan Commitment and/or repay
each outstanding Revolving Loan of such Lender in accordance with Section
4.02(b) and/or 5.01(b), provided that, unless the Revolving Loan Commitments
that are terminated, and the Revolving Loans repaid, pursuant to preceding
clause (B) are immediately replaced in full at such time through the addition of
new Lenders or the increase of the Revolving Loan Commitments and/or outstanding
Revolving Loans of existing Lenders (who in each case must specifically consent
thereto), provided further, that in any event, the Borrower shall not have the
right to replace a Lender, terminate its Revolving Loan or repay its Revolving
Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 14.12(a).




14.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 14.01 shall survive the execution,
delivery and termination of this Agreement and the Revolving Notes and the
making and repayment of the Obligations.




14.14 Domicile of Revolving Loans. Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender. Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Revolving Loans pursuant to this Section 14.14
would, at the time of such transfer, result in increased costs under Section
2.10, 2.11, 3.06 or 5.04 from those being charged by the respective Lender prior
to such transfer, then the Borrower shall not be obligated to pay such increased
costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from changes after the date of the
respective transfer).




14.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 14.15, to maintain a register
(the “Register”) on which it will record the Revolving Loan Commitments from
time to time of each of the Lenders, the Revolving Loans made by each of the
Lenders and each repayment in respect of the principal amount of the Revolving
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Revolving Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitments of such Lender and the rights to the principal of, and interest on,
any Revolving Loan made pursuant to such Revolving Loan Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Revolving Loan
Commitments and Revolving Loans and prior to such recordation all amounts owing
to the transferor with respect to such Revolving Loan Commitments and Revolving
Loans shall remain owing to the transferor. The registration of assignment or
transfer of all or part of any Revolving Loan Commitments and Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 14.04(b). Coincident
with the delivery of such an Assignment

and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Revolving Loan, or as
soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Revolving Note (if any) evidencing such Revolving Loan, and
thereupon one or more new Revolving Notes in the same aggregate principal amount
shall be issued to the assigning or transferor Lender and/or the new Lender at
the request of any such Lender. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
14.15.








--------------------------------------------------------------------------------

14.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 14.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 14.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 14.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual

counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 14.16, and (vii) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Revolving Notes or Revolving Loan Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 14.16.




(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 14.16 to the same extent as
such Lender.




14.17 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.




Address:

 

 

 

3200 Southwest Freeway, Suite 2950

 

 

TRICO MARINE SERVICES, INC.

Houston, Texas 77057

 

 

 

 

Attention: Geoff Jones

 

 

 

 

Tel: No.: (713) 780-9926

 

By:

/s/ Geoff Jones

 

Fax No.: (713) 750-0062

 

Name:

Geoff Jones

 

 

 

Title:

VP & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

TRICO MARINE ASSETS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

 

Name:

Rishi Varma

 

 

 

Title:

VP & General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

TRICO MARINE OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

 

Name:

Rishi Varma

 

 

 

Title:

VP & General Counsel

 

 

 

 

 

 





--------------------------------------------------------------------------------




 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC,

 

 

 

NEW YORK BRANCH, Individually and as

 

 

 

Administrative Agent and Lead Arranger

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

 

Name:

Martin Lunder

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Kahm

 

 

 

Name:

Martin Kahm

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

NORDEA BANK NORGE ASA,

 GRAND CAYMAN BRANCH, Individually and as

 

 

 

Lender and Issuing Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

 

Name:

Martin Lunder

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Kahm

 

 

 

Name:

Martin Kahm

 

 

 

Title:

Vice President

 

 

 

 

 

 




 






